 

EXHIBIT 10.10



 

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of June 27, 2012
(the “Assignment”), is entered into by and among Redwood Residential Acquisition
Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of June 1, 2012
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

 

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 

(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

FlowServicing Agreement:

 

Section   Matter       11.20   Servicer Shall Provide Access and Information as
Reasonably Required.

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

2

 

 

FlowServicing Agreement:

 

Section   Matter       Addendum I   Regulation AB Compliance Addendum

 

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section           11.09   Transfer of Accounts.       11.16   Statements to the
Owner.       Subsection 2.04 of Addendum I   Servicer Compliance Statement.    
  Subsection 2.05 of Addendum I   Report on Assessment of Compliance and
Attestation.

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

Flow Servicing Agreement:

 

Section   Matter       Clause (i) of the last paragraph of Section 11.13  
Payment by Servicing Administrator for Opinion of Counsel       Last sentence of
11.14, with respect to Servicing Advances only   Payment of Servicing Advances
to Servicer

 

3

 

 

11.17   P&I Advances       11.25(b)   Funding of P& I Advances, including
without limitation funding of Prepayment Interest Shortfalls pursuant to the
second paragraph of Section 11.15       11.25(c)   Funding of Servicing Advances
      14.03   Payment of termination fees to Servicer

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2013, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)((2)(iii) of Regulation AB and
its compliance statement required under Item 1123 of Regulation AB.

 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

4

 

 

5.Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

5

 

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

12.Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

6

 

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2012-3

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

  Wells Fargo Bank, N.A.   San Francisco, California   ABA# 121-000-248  
Account #3970771416   Account Name: SAS Clearing   FFC: Account #48066700,
Sequoia Mortgage Trust 2012-3   Distribution Account

 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-3” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 12 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

7

 

 

14.         Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

8

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.



  ASSIGNOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION       By:        
  Name:            Title:         DEPOSITOR:       SEQUOIA RESIDENTIAL FUNDING,
INC.       By:           Name:            Title:         ASSIGNEE:      
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in its
individual capacity but solely as Trustee       By:           Name:           
Title:         SERVICER:       CENLAR FSB       By:           Name:           
Title:         [Signatures continue on following page]

 

Signature Page to Assignment, Assumption and Recognition Agreement – Cenlar
(SEMT 2012-3)

 

 

 

 

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION    
  By:           Name:            Title:  

 

Accepted and agreed to by:

 

MASTER SERVICER:

 

WELLS FARGO BANK, N.A.

 

By:           Name:            Title:    

 

Signature Page to Assignment, Assumption and Recognition Agreement – Cenlar
(SEMT 2012-3)

 

 

 

 

EXHIBIT I

 

 

 



  1 2 3 4 5 6 7 8 9 10 KEY Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000383 0.002500     1002793  
1010003152 1 1 0 2 1000383 0.002500     1002793   1010003779 1 1 0 3 1000383
0.002500     1001863   1000003742 1 1 0 4 1000383 0.002500     1001863  
1000002744 1 1 0 5 1000383 0.002500     1001863   1000002810 1 1 0 6 1000383
0.002500     1001863   1000002350 1 1 0 7 1000383 0.002500     1001863  
1000003067 1 1 0 8 1000383 0.002500     1001863   1000003124 1 1 0 9 1000383
0.002500     1001863   1000003487 1 1 0 10 1000383 0.002500     1001863  
1000003358 1 1 0 11 1000383 0.002500     1001863   1000003125 1 1 0 12 1000383
0.002500     1001863   1000003503 1 1 0 13 1000383 0.002500     1001863  
1000003297 1 1 0 14 1000383 0.002500     1001863   1000002655 1 1 0 15 1000383
0.002500     1001863   1000003455 1 1 0 16 1000383 0.002500     1000312  
1300002606 1 1 0 17 1000383 0.002500     1000312   1300002576 1 1 0 18 1000383
0.002500     1000312   1300002757 1 1 0 19 1000383 0.002500     1000312  
1300003026 1 1 0 20 1000383 0.002500     1000312   1300002517 1 1 0 21 1000383
0.002500     1008808   1650002421 1 1 0 22 1000383 0.002500     1008808  
1650002987 1 1 0 23 1000383 0.002500     1008808   1650003075 1 1 0 24 1000383
0.002500     1008808   1650003002 1 1 0 25 1000383 0.002500     1008808  
1650003254 1 1 0 26 1000383 0.002500     1008808   1650003338 1 1 0 27 1000383
0.002500     1008808   1650003688 1 1 0 28 1000383 0.002500     1006324  
1950003147 1 1 0 29 1000383 0.002500     1006324   1950002762 1 1 0 30 1000383
0.002500     1006324   1950002813 1 1 0 31 1000383 0.002500     1006324  
1950003419 1 1 0 32 1000383 0.002500     1000457   1070003785 1 1 0 33 1000383
0.002500     1000457   1070003395 1 1 0 34 1000383 0.002500     1000457  
1070003600 1 1 0 35 1000383 0.002500     1000457   1070003992 1 1 0 36 1000383
0.002500     1000457   1070003412 1 1 0 37 1000383 0.002500     1000457  
1070004032 1 1 0 38 1000383 0.002500     1008498   1150003767 1 1 0 39 1000383
0.002500     1008498   1150001746 1 1 0 40 1000383 0.002500     1008498  
1150002233 1 1 0 41 1000383 0.002500     1008498   1150002338 1 1 0 42 1000383
0.002500     1008498   1150002376 1 1 0 43 1000383 0.002500     1008498  
1150002413 1 1 0 44 1000383 0.002500     1008498   1150002449 1 1 0 45 1000383
0.002500     1008498   1150002516 1 1 0 46 1000383 0.002500     1008498  
1150002533 1 1 0 47 1000383 0.002500     1008498   1150002534 1 1 0 48 1000383
0.002500     1008498   1150002559 1 1 0 49 1000383 0.002500     1008498  
1150002586 1 1 0 50 1000383 0.002500     1008498   1150002610 1 1 0 51 1000383
0.002500     1008498   1150002611 1 1 0 52 1000383 0.002500     1008498  
1150002639 1 1 0 53 1000383 0.002500     1008498   1150002756 1 1 0 54 1000383
0.002500     1008498   1150002764 1 1 0 55 1000383 0.002500     1008498  
1150002774 1 1 0 56 1000383 0.002500     1008498   1150003055 1 1 0 57 1000383
0.002500     1008498   1150003058 1 1 0 58 1000383 0.002500     1008498  
1150003251 1 1 0 59 1000383 0.002500     1008498   1150003253 1 1 0 60 1000383
0.002500     1008498   1150003294 1 1 0 61 1000383 0.002500     1008498  
1150003316 1 1 0 62 1000383 0.002500     1008498   1150003325 1 1 0 63 1000383
0.002500     1008498   1150003347 1 1 0 64 1000383 0.002500     1008498  
1150003388 1 1 0 65 1000383 0.002500     1008498   1150003426 1 1 0 66 1000383
0.002500     1008498   1150003593 1 1 0 67 1000383 0.002500     1008498  
1150003594 1 1 0 68 1000383 0.002500     1008498   1150003826 1 1 0 69 1000383
0.002500     1000302   1020003044 1 1 0 70 1000383 0.002500     1006318  
1450003999 1 1 0 71 1000383 0.002500     1006318   1450002658 1 1 0 72 1000383
0.002500     1006318   1450003130 1 1 0 73 1000383 0.002500     1006318  
1450003239 1 1 0 74 1000383 0.002500     1001770   1750003256 1 1 0 75 1000383
0.002500     1000522   1700002628 1 1 0 76 1000383 0.002500     1000522  
1700002593 1 1 0 77 1000383 0.002500     1000522   1700003238 1 1 0 78 1000383
0.002500     1000522   1700003964 1 1 0 79 1000383 0.002500     1001770  
1750003933 1 1 0 80 1000383 0.002500     1006318   1450003375 1 1 0 81 1000383
0.002500     1001770   1750003741 1 1 0 82 1000383 0.002500     1006318  
1450002735 1 1 0 83 1000383 0.002500     1000324   1030003136 1 1 0 84 1000383
0.002500     1000324   1030003590 1 1 0 85 1000383 0.002500     1006318  
1450003479 1 1 0 86 1000383 0.002500     1000324   1030003467 1 1 0 87 1000383
0.002500     1000324   1030002689 1 1 0 88 1000383 0.002500     1000324  
1030002738 1 1 0 89 1000383 0.002500     1000324   1030002792 1 1 0 90 1000383
0.002500     1000324   1030002616 1 1 0 91 1000383 0.002500     1000324  
1030003085 1 1 0 92 1000383 0.002500     1000324   1030003005 1 1 0 93 1000383
0.002500     1000324   1030002776 1 1 0 94 1000383 0.002500     1000324  
1030002785 1 1 0 95 1000383 0.002500     1000324   1030002978 1 1 0 96 1000383
0.002500     1000324   1030003332 1 1 0 97 1000383 0.002500     1000324  
1030003787 1 1 0 98 1000383 0.002500     1000324   1030003368 1 1 0 99 1000383
0.002500     1000324   1030003589 1 1 0 100 1000383 0.002500     1000324  
1030003636 1 1 0 101 1000383 0.002500     1000324   1030003274 1 1 0 102 1000383
0.002500     1000324   1030003465 1 1 0 103 1000383 0.002500     1000324  
1030003585 1 1 0 104 1000383 0.002500     1000324   1030003745 1 1 0 105 1000383
0.002500     1000324   1030003641 1 1 0 106 1000383 0.002500     1000324  
1030003768 1 1 0 107 1000383 0.002500     1000324   1030003752 1 1 0 108 1000383
0.002500     1000324   1030003775 1 1 0 109 1000383 0.002500     1000324  
1030003885 1 1 0 110 1000383 0.002500     1000324   1030004076 1 1 0 111 1000383
0.002500     1000324   1030004109 1 1 0 112 1000383 0.002500     1000324  
1030003889 1 1 0 113 1000383 0.002500     1000324   1030003939 1 1 0 114 1000383
0.002500     1000324   1030004131 1 1 0 115 1000383 0.002500     1006318  
1450003283 1 1 0 116 1000383 0.002500     1001770   1750003427 1 1 0 117 1000383
0.002500     1001770   1750003944 1 1 0 118 1000383 0.002500     1001770  
1750003236 1 1 0 119 1000383 0.002500     1001770   1750003524 1 1 0 120 1000383
0.002500     1001770   1750003735 1 1 0 121 1000383 0.002500     1001770  
1750004111 1 1 0 122 1000383 0.002500     1000324   1030002740 1 1 0 123 1000383
0.002500     1000324   1030003123 1 1 0 124 1000383 0.002500     1000324  
1030003484 1 1 0 125 1000383 0.002500     1000324   1030003730 1 1 0 126 1000383
0.002500     1000324   1030004403 1 1 0 127 1000383 0.002500     1000522  
1700003416 1 1 0 128 1000383 0.002500     1000536   1050002036 1 1 0 129 1000383
0.002500     1000536   1050002752 1 1 0 130 1000383 0.002500     1000536  
1050003469 1 1 0 131 1000383 0.002500     1003970   1400003146 1 1 0 132 1000383
0.002500     1003970   1400003390 1 1 0 133 1000383 0.002500     1003970  
1400003387 1 1 0 134 1000383 0.002500     1003970   1400003313 1 1 0 135 1000383
0.002500     1000536   1050002726 1 1 0 136 1000383 0.002500     1000536  
1050003404 1 1 0 137 1000383 0.002500     1000536   1050002263 1 1 0 138 1000383
0.002500     1000536   1050002607 1 1 0 139 1000383 0.002500     1000536  
1050003309 1 1 0 140 1000383 0.002500     1000536   1050002778 1 1 0 141 1000383
0.002500     1000536   1050002649 1 1 0 142 1000383 0.002500     1000536  
1050001977 1 1 0 143 1000383 0.002500     1000536   1050002725 1 1 0 144 1000383
0.002500     1000536   1050002535 1 1 0 145 1000383 0.002500     1000536  
1050003955 1 1 0 146 1000383 0.002500     1000536   1050001301 1 1 0 147 1000383
0.002500     1000536   1050003018 1 1 0 148 1000383 0.002500     1000536  
1050003006 1 1 0 149 1000383 0.002500     1000536   1050002642 1 1 0 150 1000383
0.002500     1000536   1050003029 1 1 0 151 1000383 0.002500     1000536  
1050003446 1 1 0 152 1000383 0.002500     1000536   1050003034 1 1 0 153 1000383
0.002500     1000536   1050003447 1 1 0 154 1000383 0.002500     1000536  
1050002592 1 1 0 155 1000383 0.002500     1000536   1050002397 1 1 0 156 1000383
0.002500     1000536   1050002826 1 1 0 157 1000383 0.002500     1000536  
1050002292 1 1 0 158 1000383 0.002500     1000536   1050003642 1 1 0 159 1000383
0.002500     1000536   1050002651 1 1 0 160 1000383 0.002500     1000536  
1050002793 1 1 0 161 1000383 0.002500     1000536   1050003079 1 1 0 162 1000383
0.002500     1000536   1050003822 1 1 0 163 1000383 0.002500     1000536  
1050003597 1 1 0 164 1000383 0.002500     1000536   1050002608 1 1 0 165 1000383
0.002500     1000536   1050000952 1 1 0 166 1000383 0.002500     1000536  
1050002645 1 1 0 167 1000383 0.002500     1000536   1050002684 1 1 0 168 1000383
0.002500     1000536   1050003284 1 1 0 169 1000383 0.002500     1000536  
1050004186 1 1 0 170 1000383 0.002500     1000536   1050002763 1 1 0 171 1000383
0.002500     1000536   1050003131 1 1 0 172 1000383 0.002500     1000536  
1050003048 1 1 0 173 1000383 0.002500     1000536   1050003831 1 1 0 174 1000383
0.002500     1000536   1050003403 1 1 0 175 1000383 0.002500     1001770  
1750003339 1 1 0 176 1000383 0.002500     1001770   1750003772 1 1 0 177 1000383
0.002500     1001770   1750003127 1 1 0 178 1000383 0.002500     1001770  
1750003588 1 1 0 179 1000383 0.002500     1001770   1750003736 1 1 0 180 1000383
0.002500     1001770   1750003341 1 1 0 181 1000383 0.002500     1000536  
1050003628 1 1 0 182 1000383 0.002500     1000536   1050002385 1 1 0 183 1000383
0.002500     1000536   1050003030 1 1 0 184 1000383 0.002500     1000536  
1050003462 1 1 0 185 1000383 0.002500     1000536   1050004123 1 1 0 186 1000383
0.002500     1001105   1250003515 1 1 0 187 1000383 0.002500     1000536  
1050003363 1 1 0 188 1000383 0.002500     1000536   1050003155 1 1 0 189 1000383
0.002500     1000536   1050002779 1 1 0 190 1000383 0.002500     1000536  
1050003017 1 1 0 191 1000383 0.002500     1000536   1050002680 1 1 0 192 1000383
0.002500     1000536   1050003399 1 1 0 193 1000383 0.002500     1000536  
1050002741 1 1 0 194 1000383 0.002500     1000536   1050002594 1 1 0 195 1000383
0.002500     1000536   1050002278 1 1 0 196 1000383 0.002500     1000536  
1050003359 1 1 0 197 1000383 0.002500     1000536   1050003876 1 1 0 198 1000383
0.002500     1000536   1050003431 1 1 0 199 1000383 0.002500     1000536  
1050003506 1 1 0 200 1000383 0.002500     1000497   1040003372 1 1 0 201 1000383
0.002500     1000497   1040003405 1 1 0 202 1000383 0.002500     1000324  
1030003848 1 1 0 203 1000383 0.002500     1000324   1030004257 1 1 0 204 1000383
0.002500     1000536   1050003367 1 1 0 205 1000383 0.002500     1003970  
1400004075 1 1 0 206 1000383 0.002500     1006318   1450003893 1 1 0 207 1000383
0.002500     1001770   1750004210 1 1 0



 

 



  11 12 13 14 15 16 17 18 19 20 KEY Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 7           1 4 0   2 7           1 0 0   3 7           1 0 0   4
7           1 4 0   5 9           1 4 0   6 9           1 4 0   7 7           1
4 0   8 6           1 4 0   9 9           1 4 0   10 9           1 4 0   11 9  
        1 0 0   12 9           1 4 0   13 7           1 4 0   14 9           1 4
0   15 7           1 4 0   16 9           1 4 0   17 7           1 4 0   18 9  
        1 4 0   19 9           1 0 0   20 9           1 0 0   21 9           2 0
0   22 7           2 0 0   23 9           2 4 0   24 9           1 0 0   25 7  
        2 0 0   26 7           2 4 0   27 7           1 4 0   28 9           1 4
0   29 7           1 0 0   30 7           1 0 0   31 9           1 0 0   32 7  
        1 0 0   33 7           1 0 0   34 7           1 4 0   35 9           1 4
0   36 7           1 0 0   37 7           1 4 0   38 9           1 4 0   39 3  
        4 4 0   40 3           4 4 0   41 9           4 4 0   42 3           4 0
0   43 7           4 4 0   44 9           4 4 0   45 9           1 4 0   46 9  
        4 0 0   47 9           4 4 0   48 9           1 0 0   49 9           1 0
0   50 9           1 0 0   51 9           4 0 0   52 7           1 4 0   53 7  
        4 4 0   54 3           1 4 0   55 9           1 0 0   56 3           1 4
0   57 9           1 4 0   58 9           1 0 0   59 7           4 4 0   60 9  
        1 0 0   61 9           1 0 0   62 3           1 0 0   63 7           4 0
0   64 9           1 4 0   65 7           1 0 0   66 7           1 4 0   67 7  
        4 4 0   68 7           1 4 0   69 7           1 0 0   70 7           1 0
0   71 9           1 4 0   72 7           1 4 0   73 7           1 0 0   74 9  
        1 0 0   75 9           1 0 0   76 9           1 0 0   77 9           1 0
0   78 6           2 4 0   79 6           1 4 0   80 9           1 0 0   81 9  
        1 4 0   82 9           1 0 0   83 9           1 4 0   84 7           1 0
0   85 7           1 0 0   86 9           2 4 0   87 9           2 4 0   88 7  
        2 4 0   89 7           2 4 0   90 7           2 4 0   91 7           2 0
0   92 9           2 4 0   93 9           2 4 0   94 9           2 0 0   95 9  
        2 0 0   96 7           2 4 0   97 3           1 4 0   98 9           2 0
0   99 9           2 0 0   100 9           1 0 0   101 9           2 4 0   102 9
          2 0 0   103 7           2 4 0   104 7           2 4 0   105 9        
  1 0 0   106 7           1 4 0   107 9           1 0 0   108 7           2 4 0
  109 7           2 4 0   110 3           2 4 0   111 7           2 4 0   112 9
          2 4 0   113 9           2 4 0   114 7           2 4 0   115 3        
  1 4 0   116 7           1 4 0   117 9           1 0 0   118 9           1 0 0
  119 7           1 0 0   120 7           1 0 0   121 7           1 0 0   122 9
          4 4 0   123 7           4 4 0   124 7           1 4 0   125 7        
  1 0 0   126 7           1 0 0   127 6           4 4 0   128 6           1 0 0
  129 7           1 0 0   130 3           1 0 0   131 7           1 0 0   132 7
          1 4 0   133 9           1 4 0   134 7           1 0 0   135 7        
  1 4 0   136 7           1 4 0   137 7           1 4 0   138 7           1 4 0
  139 9           1 0 0   140 3           1 4 0   141 7           1 4 0   142 9
          1 4 0   143 7           1 4 0   144 9           1 0 0   145 7        
  1 0 0   146 9           1 0 0   147 9           1 4 0   148 7           1 0 0
  149 9           1 4 0   150 7           1 4 0   151 7           1 4 0   152 9
          1 0 0   153 7           1 0 0   154 9           1 0 0   155 9        
  1 0 0   156 9           1 0 0   157 7           1 4 0   158 9           1 4 0
  159 9           1 0 0   160 9           1 0 0   161 6           1 4 0   162 7
          1 4 0   163 9           1 4 0   164 9           1 0 0   165 9        
  1 4 0   166 9           1 4 0   167 9           1 4 0   168 6           1 4 0
  169 7           1 0 0   170 9           1 0 0   171 9           1 0 0   172 9
          1 4 0   173 9           1 0 0   174 7           1 4 0   175 7        
  1 0 0   176 7           1 0 0   177 9           1 4 0   178 7           1 0 0
  179 7           1 4 0   180 7           1 4 0   181 7           1 4 0   182 9
          1 4 0   183 9           1 0 0   184 7           1 0 0   185 7        
  1 0 0   186 7           1 0 0   187 9           1 4 0   188 9           1 4 0
  189 9           1 0 0   190 9           1 4 0   191 9           1 0 0   192 7
          1 4 0   193 9           1 0 0   194 7           1 4 0   195 9        
  1 0 0   196 9           1 0 0   197 7           1 4 0   198 7           1 0 0
  199 9           1 0 0   200 9           1 4 0   201 9           1 4 0   202 7
          2 4 0   203 7           2 4 0   204 7           1 4 0   205 9        
  1 4 0   206 7           1 4 0   207 7           1 0 0  

 

 

 



  21 22 23 24 25 26 27 28 29 30 KEY Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20120309 580000.00 0.047500 360 360 20120501 2     0.00  
20120410 517500.00 0.047500 360 360 20120601 3     0.00   20120419 1000000.00
0.046250 360 360 20120601 4     0.00   20120224 780000.00 0.045000 360 360
20120401 5     0.00   20120301 787500.00 0.046250 360 360 20120501 6     0.00  
20120215 691000.00 0.045000 360 360 20120401 7     0.00   20120229 880000.00
0.046250 360 360 20120501 8     0.00   20120305 660000.00 0.046250 360 360
20120401 9     0.00   20120417 783500.00 0.046250 360 360 20120601 10     0.00  
20120322 581400.00 0.042500 360 360 20120501 11     0.00   20120402 650000.00
0.045000 360 360 20120501 12     0.00   20120426 506500.00 0.048750 360 360
20120601 13     0.00   20120322 826400.00 0.043750 360 360 20120501 14     0.00
  20120309 975000.00 0.041250 360 360 20120501 15     0.00   20120403 807200.00
0.045000 360 360 20120601 16     0.00   20120302 875000.00 0.047500 360 360
20120501 17     0.00   20120227 570000.00 0.046250 360 360 20120401 18     0.00
  20120222 972000.00 0.046250 360 360 20120401 19     0.00   20120326 449800.00
0.048750 360 360 20120501 20     0.00   20120326 1120000.00 0.043750 360 360
20120501 21     0.00   20120203 701880.00 0.045000 360 360 20120401 22     0.00
  20120423 750000.00 0.048750 360 360 20120601 23     235000.00   20120413
1410000.00 0.042500 360 360 20120601 24     0.00   20120309 757000.00 0.046250
360 360 20120501 25     0.00   20120403 847500.00 0.043750 360 360 20120601 26  
  0.00   20120416 700000.00 0.043750 360 360 20120601 27     0.00   20120418
669750.00 0.047500 360 360 20120601 28     0.00   20120326 592300.00 0.045000
360 360 20120501 29     0.00   20120228 536000.00 0.047500 360 360 20120501 30  
  0.00   20120227 660000.00 0.046250 360 360 20120401 31     0.00   20120430
952500.00 0.046250 360 360 20120601 32     0.00   20120501 1237500.00 0.045000
360 360 20120601 33     0.00   20120401 750000.00 0.043750 360 360 20120501 34  
  0.00   20120401 645600.00 0.048750 360 360 20120501 35     0.00   20120501
785000.00 0.048750 360 360 20120601 36     0.00   20120501 644000.00 0.048750
360 360 20120601 37     0.00   20120425 592000.00 0.048750 360 360 20120601 38  
  0.00   20120413 1335000.00 0.042500 360 360 20120601 39     0.00   20120209
970000.00 0.046250 360 360 20120401 40     0.00   20120210 1200000.00 0.048750
360 360 20120401 41     0.00   20120222 900000.00 0.050000 360 360 20120401 42  
  0.00   20120409 1500000.00 0.045000 360 360 20120601 43     0.00   20111229
749999.00 0.048750 360 360 20120201 44     0.00   20120124 776000.00 0.047500
360 360 20120301 45     0.00   20120227 1195500.00 0.042500 360 360 20120401 46
    450000.00   20120221 868500.00 0.046250 360 360 20120401 47     0.00  
20120224 514000.00 0.047500 360 360 20120401 48     0.00   20120403 912000.00
0.045000 360 360 20120601 49     150000.00   20120314 676000.00 0.046250 360 360
20120501 50     0.00   20120229 1470000.00 0.047500 360 360 20120401 51     0.00
  20120227 998000.00 0.046250 360 360 20120401 52     0.00   20120314 740000.00
0.048750 360 360 20120501 53     0.00   20120224 1312500.00 0.048750 360 360
20120401 54     0.00   20120411 613000.00 0.046250 360 360 20120601 55     0.00
  20120223 860000.00 0.045000 360 360 20120401 56     0.00   20120426 775000.00
0.045000 360 360 20120701 57     0.00   20120418 700000.00 0.046250 360 360
20120601 58     0.00   20120417 850000.00 0.045000 360 360 20120601 59     0.00
  20120418 746250.00 0.045000 360 360 20120601 60     0.00   20120501 565000.00
0.043750 360 360 20120701 61     0.00   20120326 960000.00 0.050000 360 360
20120501 62     0.00   20120331 770000.00 0.047500 360 360 20120601 63     0.00
  20120404 705250.00 0.047500 360 360 20120601 64     0.00   20120427 736000.00
0.043750 360 360 20120601 65     0.00   20120329 806000.00 0.047500 360 360
20120501 66     0.00   20120411 525000.00 0.045000 360 360 20120601 67     0.00
  20120503 880000.00 0.046250 360 360 20120701 68     0.00   20120427 676000.00
0.046250 360 360 20120601 69     0.00   20120307 958750.00 0.043750 360 360
20120501 70     0.00   20120423 1662500.00 0.045000 360 360 20120601 71     0.00
  20120323 990000.00 0.045000 360 360 20120501 72     0.00   20120327 915000.00
0.043750 360 360 20120501 73     0.00   20120329 856000.00 0.046250 360 360
20120501 74     0.00   20120309 720000.00 0.047500 360 360 20120601 75     0.00
  20120224 936000.00 0.043750 360 360 20120401 76     100000.00   20120224
1000000.00 0.046250 360 360 20120401 77     0.00   20120314 677000.00 0.043750
360 360 20120501 78     0.00   20120430 675000.00 0.045000 360 360 20120601 79  
  0.00   20120425 636000.00 0.047500 360 360 20120601 80     0.00   20120328
943000.00 0.046250 360 360 20120501 81     0.00   20120410 624350.00 0.046250
360 360 20120601 82     0.00   20120412 1093000.00 0.045000 360 360 20120601 83
    0.00   20120411 648000.00 0.043750 360 360 20120601 84     0.00   20120329
552800.00 0.047500 360 360 20120501 85     0.00   20120328 685500.00 0.048750
360 360 20120501 86     0.00   20120329 994000.00 0.043750 360 360 20120501 87  
  0.00   20120309 567000.00 0.048750 360 360 20120501 88     0.00   20120224
627650.00 0.046250 360 360 20120401 89     0.00   20120222 825000.00 0.048750
360 360 20120401 90     0.00   20120224 463920.00 0.043750 360 360 20120401 91  
  0.00   20120307 1000000.00 0.042500 360 360 20120501 92     0.00   20120312
623000.00 0.045000 360 360 20120501 93     0.00   20120321 735000.00 0.045000
360 360 20120501 94     0.00   20120427 672000.00 0.043750 360 360 20120601 95  
  0.00   20120320 1939000.00 0.046250 360 360 20120501 96     0.00   20120322
750000.00 0.046250 360 360 20120501 97     0.00   20120412 575000.00 0.046250
360 360 20120601 98     0.00   20120320 568000.00 0.045000 360 360 20120501 99  
  0.00   20120411 1275613.00 0.050000 360 360 20120601 100     0.00   20120427
1158000.00 0.045000 360 360 20120701 101     0.00   20120409 926681.00 0.043750
360 360 20120601 102     0.00   20120319 564000.00 0.046250 360 360 20120501 103
    0.00   20120330 716000.00 0.048750 360 360 20120501 104     0.00   20120424
448000.00 0.041250 360 360 20120601 105     0.00   20120416 755000.00 0.045000
360 360 20120601 106     0.00   20120409 692000.00 0.047500 360 360 20120601 107
    0.00   20120427 868000.00 0.045000 360 360 20120601 108     0.00   20120412
708000.00 0.048750 360 360 20120601 109     0.00   20120426 753600.00 0.047500
360 360 20120601 110     0.00   20120503 500000.00 0.042500 360 360 20120701 111
    0.00   20120508 500000.00 0.048750 360 360 20120701 112     0.00   20120504
845000.00 0.045000 360 360 20120701 113     0.00   20120501 640000.00 0.048750
360 360 20120701 114     0.00   20120508 716250.00 0.047500 360 360 20120701 115
    0.00   20120326 715000.00 0.045000 360 360 20120501 116     0.00   20120405
800000.00 0.043750 360 360 20120601 117     0.00   20120430 753600.00 0.042500
360 360 20120601 118     0.00   20120309 670000.00 0.045000 360 360 20120501 119
    0.00   20120330 646680.00 0.050000 360 360 20120501 120     0.00   20120423
1080000.00 0.045000 360 360 20120601 121     0.00   20120501 1000000.00 0.042500
360 360 20120701 122     0.00   20120221 699500.00 0.046250 360 360 20120401 123
    0.00   20120327 756000.00 0.048750 360 360 20120501 124     0.00   20120323
536000.00 0.048750 360 360 20120501 125     0.00   20120430 562500.00 0.046250
360 360 20120601 126     0.00   20120430 1312500.00 0.042500 360 360 20120601
127     0.00   20120406 460000.00 0.042500 360 360 20120601 128     0.00  
20120215 910000.00 0.048750 360 360 20120401 129     0.00   20120328 700000.00
0.045000 360 360 20120501 130     0.00   20120427 657100.00 0.047500 360 360
20120601 131     0.00   20120510 843750.00 0.043750 360 360 20120702 132    
0.00   20120501 965000.00 0.043750 360 360 20120701 133     0.00   20120314
853000.00 0.045000 360 360 20120501 134     0.00   20120319 775000.00 0.043750
360 360 20120501 135     0.00   20120229 540000.00 0.045000 360 360 20120401 136
    0.00   20120327 668000.00 0.042500 360 360 20120501 137     0.00   20120109
555000.00 0.048750 360 360 20120301 138     0.00   20111121 560000.00 0.047500
360 360 20120101 139     0.00   20120501 735000.00 0.043750 360 360 20120601 140
    0.00   20120224 725000.00 0.045000 360 360 20120401 141     0.00   20120313
1500000.00 0.045000 360 360 20120501 142     0.00   20120214 1350000.00 0.047500
360 360 20120401 143     0.00   20120221 992000.00 0.045000 360 360 20120401 144
    0.00   20120210 733500.00 0.048750 360 360 20120401 145     0.00   20120503
1000000.00 0.040000 360 360 20120601 146     0.00   20111021 940000.00 0.046250
360 360 20111201 147     0.00   20120314 603000.00 0.042500 360 360 20120501 148
    0.00   20120229 999999.00 0.045000 360 360 20120401 149     0.00   20120215
627500.00 0.046250 360 360 20120401 150     0.00   20120316 562500.00 0.042500
360 360 20120501 151     0.00   20120410 600000.00 0.045000 360 360 20120601 152
    0.00   20120329 1652000.00 0.045000 360 360 20120501 153     0.00   20120402
760000.00 0.047500 360 360 20120601 154     0.00   20120126 617000.00 0.048750
360 360 20120301 155     0.00   20120130 960000.00 0.048750 360 360 20120301 156
    0.00   20120218 880000.00 0.046250 360 360 20120401 157     0.00   20120119
700000.00 0.048750 360 360 20120301 158     0.00   20120425 680000.00 0.043750
360 360 20120601 159     0.00   20120326 820000.00 0.047500 360 360 20120501 160
    0.00   20120314 997500.00 0.045000 360 360 20120501 161     0.00   20120320
670550.00 0.046250 360 360 20120501 162     0.00   20120417 455000.00 0.046250
360 360 20120601 163     58800.00   20120420 557200.00 0.048750 360 360 20120601
164     0.00   20120309 827100.00 0.047500 360 360 20120501 165     0.00  
20110711 577500.00 0.051250 360 360 20110901 166     0.00   20120319 803000.00
0.046250 360 360 20120501 167     0.00   20120226 688000.00 0.046250 360 360
20120401 168     0.00   20120315 637400.00 0.042500 360 360 20120501 169    
0.00   20120503 1023750.00 0.045000 360 360 20120701 170     0.00   20120315
782800.00 0.046250 360 360 20120501 171     0.00   20120323 1000000.00 0.046250
360 360 20120501 172     0.00   20120322 1000000.00 0.043750 360 360 20120501
173     0.00   20120417 700000.00 0.043750 360 360 20120601 174     0.00  
20120417 789600.00 0.043750 360 360 20120601 175     0.00   20120327 1498500.00
0.045000 360 360 20120501 176     0.00   20120424 709600.00 0.043750 360 360
20120601 177     0.00   20120412 1183000.00 0.043750 360 360 20120601 178    
0.00   20120329 656250.00 0.042500 360 360 20120501 179     0.00   20120501
988000.00 0.048750 360 360 20120601 180     0.00   20120328 597800.00 0.042500
360 360 20120501 181     0.00   20120418 770950.00 0.045000 360 360 20120601 182
    0.00   20120127 637500.00 0.048750 360 360 20120301 183     0.00   20120307
732000.00 0.041250 360 360 20120501 184     0.00   20120320 630850.00 0.046250
360 360 20120501 185     0.00   20120509 501700.00 0.046250 360 360 20120701 186
    0.00   20120409 1000000.00 0.043750 360 360 20120601 187     0.00   20120413
955400.00 0.043750 360 360 20120601 188     0.00   20120112 532000.00 0.045000
360 360 20120301 189     0.00   20120319 822250.00 0.046250 360 360 20120501 190
    0.00   20120310 683000.00 0.046250 360 360 20120501 191     0.00   20120223
917350.00 0.047500 360 360 20120401 192     0.00   20120312 640000.00 0.047500
360 360 20120501 193     0.00   20120316 1761200.00 0.045000 360 360 20120501
194     0.00   20120209 600000.00 0.045000 360 360 20120401 195     0.00  
20120123 660000.00 0.043750 360 360 20120301 196     0.00   20120323 912800.00
0.043750 360 360 20120501 197     0.00   20120430 600000.00 0.043750 360 360
20120601 198     0.00   20120330 650000.00 0.041250 360 360 20120501 199    
0.00   20120416 500000.00 0.047500 360 360 20120601 200     0.00   20120413
800000.00 0.046250 360 360 20120601 201     0.00   20120411 832400.00 0.046250
360 360 20120601 202     0.00   20120502 999999.00 0.043750 360 360 20120701 203
    0.00   20120517 468750.00 0.045000 360 360 20120701 204     0.00   20120404
1495000.00 0.045000 360 360 20120601 205     0.00   20120518 681500.00 0.043750
360 360 20120701 206     0.00   20120511 661840.00 0.046250 360 360 20120701 207
    0.00   20120504 581600.00 0.046250 360 360 20120701

 



  31 32 33 34 35 36 37 38 39 40 KEY Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 0 578537.67 0.047500 3025.55 20120601 0 0 2 1 0 0 0
516848.92 0.047500 2699.52 20120601 0 0 3 1 0 0 0 997786.68 0.046250 5141.40
20120601 0 0 4 1 0 0 0 776906.98 0.045000 3952.15 20120601 0 0 5 1 0 0 0
785468.71 0.046250 4048.85 20120601 0 0 6 1 0 0 0 688259.90 0.045000 3501.20
20120601 0 0 7 1 0 0 0 877620.33 0.046250 4524.43 20120601 0 0 8 1 0 0 0
657434.43 0.046250 3393.32 20120601 0 0 9 1 0 0 0 782491.46 0.046250 4028.28
20120601 0 0 10 1 0 0 0 579795.14 0.042500 2860.14 20120601 0 0 11 1 0 0 0
648275.96 0.045000 3293.45 20120601 0 0 12 1 0 0 0 505876.28 0.048750 2680.44
20120601 0 0 13 1 0 0 0 824169.60 0.043750 4126.09 20120601 0 0 14 1 0 0 0
972247.75 0.041250 4725.33 20120601 0 0 15 1 0 0 0 806137.04 0.045000 4089.96
20120601 0 0 16 1 0 0 0 872793.90 0.047500 4564.41 20120601 0 0 17 1 0 0 0
567790.34 0.046250 2930.60 20120601 0 0 18 1 0 0 0 968231.95 0.046250 4997.44
20120601 0 0 19 1 0 0 0 444679.43 0.048750 2380.38 20120601 0 0 20 1 0 0 0
1116977.16 0.043750 5591.99 20120601 0 0 21 1 0 0 0 699096.76 0.045000 3556.32
20120601 0 0 22 1 0 0 0 749077.81 0.048750 3969.06 20120601 0 0 23 1 0 0 0
1408057.39 0.042500 6936.35 20120601 0 0 24 1 0 0 0 752831.20 0.046250 3892.04
20120601 0 0 25 1 0 0 0 846358.40 0.043750 4231.44 20120601 0 0 26 1 0 0 0
699057.08 0.043750 3495.00 20120601 0 0 27 1 0 0 0 668907.36 0.047500 3493.73
20120601 0 0 28 1 0 0 0 590264.40 0.045000 3001.10 20120601 0 0 29 1 0 0 0
534648.61 0.047500 2796.03 20120601 0 0 30 1 0 0 0 656225.76 0.046250 3393.32
20120601 0 0 31 1 0 0 0 951273.91 0.046250 4897.18 20120601 0 0 32 1 0 0 0
1235870.40 0.045000 6270.23 20120601 0 0 33 1 0 0 0 747975.79 0.043750 3744.64
20120601 0 0 34 1 0 0 0 644115.51 0.048750 3416.57 20120601 0 0 35 1 0 0 0
784034.77 0.048750 4154.28 20120601 0 0 36 1 0 0 0 643208.15 0.048750 3408.10
20120601 0 0 37 1 0 0 0 591272.08 0.048750 3132.91 20120601 0 0 38 1 0 0 0
1333160.73 0.042500 6567.40 20120601 0 0 39 1 0 0 0 966239.72 0.046250 4987.15
20120601 0 0 40 1 0 0 0 1195555.50 0.048750 6350.50 20120601 0 0 41 1 0 0 0
896742.26 0.050000 4831.39 20120601 0 0 42 1 0 0 0 1498024.72 0.045000 7600.28
20120601 0 0 43 1 0 0 0 745350.43 0.048750 3969.06 20120601 0 0 44 1 0 0 0
772071.50 0.047500 4047.98 20120601 0 0 45 1 0 0 0 1190541.25 0.042500 5881.14
20120601 0 0 46 1 0 0 0 865133.19 0.046250 4465.30 20120601 0 0 47 1 0 0 0
512052.24 0.047500 2681.27 20120601 0 0 48 1 0 0 0 910799.03 0.045000 4620.97
20120601 0 0 49 1 0 0 0 674256.32 0.046250 3475.58 20120601 0 0 50 1 0 0 0
1464429.60 0.047500 7668.22 20120601 0 0 51 1 0 0 0 993004.39 0.046250 5131.11
20120601 0 0 52 1 0 0 0 738176.52 0.048750 3916.14 20120601 0 0 53 1 0 0 0
1296692.45 0.048750 6945.86 20120601 0 0 54 1 0 0 0 612025.59 0.046250 3151.68
20120601 0 0 55 1 0 0 0 856589.77 0.045000 4357.49 20120601 0 0 56 1 0 0 0
775000.00 0.045000 3926.81 20120601 0 0 57 1 0 0 0 699098.94 0.046250 3598.98
20120601 0 0 58 1 0 0 0 848880.67 0.045000 4306.83 20120601 0 0 59 1 0 0 0
745267.30 0.045000 3781.14 20120601 0 0 60 1 0 0 0 565000.00 0.043750 2820.96
20120601 0 0 61 1 0 0 0 957688.21 0.050000 5153.49 20120601 0 0 62 1 0 0 0
769031.24 0.047500 4016.68 20120601 0 0 63 1 0 0 0 704362.69 0.047500 3678.92
20120601 0 0 64 1 0 0 0 735008.59 0.043750 3674.74 20120601 0 0 65 1 0 0 0
803967.86 0.047500 4204.48 20120601 0 0 66 1 0 0 0 524308.65 0.045000 2660.10
20120601 0 0 67 1 0 0 0 879956.00 0.046250 4524.43 20120601 0 0 68 1 0 0 0
675129.84 0.046250 3475.58 20120601 0 0 69 1 0 0 0 956162.37 0.043750 4786.90
20120601 0 0 70 1 0 0 0 1660310.74 0.045000 8423.64 20120601 0 0 71 1 0 0 0
987387.75 0.045000 5016.18 20120601 0 0 72 1 0 0 0 912530.46 0.043750 4568.46
20120601 0 0 73 1 0 0 0 853792.03 0.046250 4401.03 20120601 0 0 74 1 0 0 0
719094.14 0.047500 3755.86 20120601 0 0 75 1 0 0 0 919814.73 0.043750 4673.31
20120601 0 0 76 1 0 0 0 996123.43 0.046250 5141.40 20120601 0 0 77 1 0 0 0
669923.58 0.043750 3380.16 20120601 0 0 78 1 0 0 0 674111.12 0.045000 3420.13
20120601 0 0 79 1 0 0 0 635199.82 0.047500 3317.68 20120601 0 0 80 1 0 0 0
940567.61 0.046250 4848.34 20120601 0 0 81 1 0 0 0 623546.32 0.046250 3210.03
20120601 0 0 82 1 0 0 0 1091560.67 0.045000 5538.07 20120601 0 0 83 1 0 0 0
647127.13 0.043750 3235.37 20120601 0 0 84 1 0 0 0 551406.24 0.047500 2883.67
20120601 0 0 85 1 0 0 0 683810.82 0.048750 3627.72 20120601 0 0 86 1 0 0 0
991317.24 0.043750 4962.90 20120601 0 0 87 1 0 0 0 565602.81 0.048750 3000.61
20120601 0 0 88 1 0 0 0 625216.84 0.046250 3227.00 20120601 0 0 89 1 0 0 0
821944.39 0.048750 4365.97 20120601 0 0 90 1 0 0 0 462038.41 0.043750 2316.28
20120601 0 0 91 1 0 0 0 997239.66 0.042500 4919.40 20120601 0 0 92 1 0 0 0
621356.12 0.045000 3156.65 20120601 0 0 93 1 0 0 0 733060.59 0.045000 3724.14
20120601 0 0 94 1 0 0 0 671094.80 0.043750 3355.20 20120601 0 0 95 1 0 0 0
1933998.50 0.046250 9969.17 20120601 0 0 96 1 0 0 0 748065.43 0.046250 3856.05
20120601 0 0 97 1 0 0 0 574259.84 0.046250 2956.30 20120601 0 0 98 1 0 0 0
566501.24 0.045000 2877.97 20120601 0 0 99 1 0 0 0 1274080.28 0.050000 6847.77
20120601 0 0 100 1 0 0 0 1158000.00 0.045000 5867.42 20120601 0 0 101 1 0 0 0
925432.73 0.043750 4626.78 20120601 0 0 102 1 0 0 0 562545.20 0.046250 2899.75
20120601 0 0 103 1 0 0 0 714235.64 0.048750 3789.13 20120601 0 0 104 1 0 0 0
447368.76 0.041250 2171.23 20120601 0 0 105 1 0 0 0 754005.77 0.045000 3825.47
20120601 0 0 106 1 0 0 0 691129.37 0.047500 3609.80 20120601 0 0 107 1 0 0 0
866856.97 0.045000 4398.03 20120601 0 0 108 1 0 0 0 707129.45 0.048750 3746.79
20120601 0 0 109 1 0 0 0 752651.86 0.047500 3931.13 20120601 0 0 110 1 0 0 0
500000.00 0.042500 2459.70 20120601 0 0 111 1 0 0 0 500000.00 0.048750 2646.04
20120601 0 0 112 1 0 0 0 845000.00 0.045000 4281.49 20120601 0 0 113 1 0 0 0
640000.00 0.048750 3386.93 20120601 0 0 114 1 0 0 0 716250.00 0.047500 3736.30
20120601 0 0 115 1 0 0 0 713113.37 0.045000 3622.80 20120601 0 0 116 1 0 0 0
798922.39 0.043750 3994.28 20120601 0 0 117 1 0 0 0 752561.74 0.042500 3707.26
20120601 0 0 118 1 0 0 0 668232.11 0.045000 3394.79 20120601 0 0 119 1 0 0 0
645122.72 0.050000 3471.52 20120601 0 0 120 1 0 0 0 1078577.80 0.045000 5472.20
20120601 0 0 121 1 0 0 0 1000000.00 0.042500 4919.40 20120601 0 0 122 1 0 0 0
696788.32 0.046250 3596.41 20120601 0 0 123 1 0 0 0 754137.08 0.048750 4000.81
20120601 0 0 124 1 0 0 0 534679.20 0.048750 2836.56 20120601 0 0 125 1 0 0 0
561775.93 0.046250 2892.03 20120601 0 0 126 1 0 0 0 1310691.72 0.042500 6456.71
20120601 0 0 127 1 0 0 0 459366.24 0.042500 2262.92 20120601 0 0 128 1 0 0 0
906629.61 0.048750 4815.79 20120601 0 0 129 1 0 0 0 698152.94 0.045000 3546.80
20120601 0 0 130 1 0 0 0 656273.28 0.047500 3427.74 20120601 0 0 131 1 0 0 0
843750.00 0.043750 4212.72 20120601 0 0 132 1 0 0 0 965000.00 0.043750 4818.10
20120601 0 0 133 1 0 0 0 850106.19 0.045000 4322.03 20120601 0 0 134 1 0 0 0
772908.31 0.043750 3869.46 20120601 0 0 135 1 0 0 0 537858.69 0.045000 2736.10
20120601 0 0 136 1 0 0 0 666156.08 0.042500 3286.16 20120601 0 0 137 1 0 0 0
552253.64 0.048750 2937.11 20120601 0 0 138 1 0 0 0 555730.56 0.047500 2921.23
20120601 0 0 139 1 0 0 0 734009.94 0.043750 3669.75 20120601 0 0 140 1 0 0 0
721838.88 0.045000 3673.47 20120601 0 0 141 1 0 0 0 1496042.03 0.045000 7600.28
20120601 0 0 142 1 0 0 0 1344884.34 0.047500 7042.24 20120601 0 0 143 1 0 0 0
988066.32 0.045000 5026.32 20120601 0 0 144 1 0 0 0 730783.30 0.048750 3881.74
20120601 0 0 145 1 0 0 0 998559.18 0.040000 4774.15 20120601 0 0 146 1 0 0 0
931431.47 0.046250 4832.91 20120601 0 0 147 1 0 0 0 601335.51 0.042500 2966.40
20120601 0 0 148 1 0 0 0 996033.61 0.045000 5066.85 20120601 0 0 149 1 0 0 0
624466.28 0.046250 3226.23 20120601 0 0 150 1 0 0 0 560947.31 0.042500 2767.16
20120601 0 0 151 1 0 0 0 599096.06 0.045000 3040.11 20120601 0 0 152 1 0 0 0
1647640.96 0.045000 8370.44 20120601 0 0 153 1 0 0 0 759008.33 0.047500 3964.52
20120601 0 0 154 1 0 0 0 613946.87 0.048750 3265.21 20120601 0 0 155 1 0 0 0
955249.55 0.048750 5080.40 20120601 0 0 156 1 0 0 0 876588.60 0.046250 4524.43
20120601 0 0 157 1 0 0 0 696536.12 0.048750 3704.46 20120601 0 0 158 1 0 0 0
679084.03 0.043750 3395.14 20120601 0 0 159 1 0 0 0 817932.56 0.047500 4277.51
20120601 0 0 160 1 0 0 0 994867.95 0.045000 5054.19 20120601 0 0 161 1 0 0 0
668820.37 0.046250 3447.56 20120601 0 0 162 1 0 0 0 454414.32 0.046250 2339.33
20120601 0 0 163 1 0 0 0 556155.89 0.048750 2948.75 20120601 0 0 164 1 0 0 0
825014.66 0.047500 4314.55 20120601 0 0 165 1 0 0 0 566649.79 0.051250 3144.41
20120601 0 0 166 1 0 0 0 800928.73 0.046250 4128.54 20120601 0 0 167 1 0 0 0
685332.91 0.046250 3537.28 20120601 0 0 168 1 0 0 0 635640.57 0.042500 3135.62
20120601 0 0 169 1 0 0 0 1023750.00 0.045000 5187.19 20120601 0 0 170 1 0 0 0
780780.84 0.046250 4024.68 20120601 0 0 171 1 0 0 0 997420.58 0.046250 5141.40
20120601 0 0 172 1 0 0 0 997301.05 0.043750 4992.85 20120601 0 0 173 1 0 0 0
699057.08 0.043750 3495.00 20120601 0 0 174 1 0 0 0 788536.39 0.043750 3942.36
20120601 0 0 175 1 0 0 0 1494545.99 0.045000 7592.68 20120601 0 0 176 1 0 0 0
708644.15 0.043750 3542.93 20120601 0 0 177 1 0 0 0 1178636.44 0.043750 5906.54
20120601 0 0 178 1 0 0 0 654438.51 0.042500 3228.36 20120601 0 0 179 1 0 0 0
986785.18 0.048750 5228.58 20120601 0 0 180 1 0 0 0 596149.87 0.042500 2940.82
20120601 0 0 181 1 0 0 0 769934.77 0.045000 3906.29 20120601 0 0 182 1 0 0 0
634345.41 0.048750 3373.70 20120601 0 0 183 1 0 0 0 729933.67 0.041250 3547.64
20120601 0 0 184 1 0 0 0 629222.77 0.046250 3243.45 20120601 0 0 185 1 0 0 0
501700.00 0.046250 2579.44 20120601 0 0 186 1 0 0 0 998652.98 0.043750 4992.85
20120601 0 0 187 1 0 0 0 954113.06 0.043750 4770.17 20120601 0 0 188 1 0 0 0
529181.92 0.045000 2695.57 20120601 0 0 189 1 0 0 0 820129.08 0.046250 4227.51
20120601 0 0 190 1 0 0 0 681238.27 0.046250 3511.57 20120601 0 0 191 1 0 0 0
913873.82 0.047500 4785.33 20120601 0 0 192 1 0 0 0 638386.40 0.047500 3338.54
20120601 0 0 193 1 0 0 0 1756552.82 0.045000 8923.74 20120601 0 0 194 1 0 0 0
597620.77 0.045000 3040.11 20120601 0 0 195 1 0 0 0 656424.39 0.043750 3295.28
20120601 0 0 196 1 0 0 0 910336.39 0.043750 4557.48 20120601 0 0 197 1 0 0 0
599191.79 0.043750 2995.71 20120601 0 0 198 1 0 0 0 648165.17 0.041250 3150.22
20120601 0 0 199 1 0 0 0 499370.93 0.047500 2608.24 20120601 0 0 200 1 0 0 0
798970.22 0.046250 4113.12 20120601 0 0 201 1 0 0 0 831328.50 0.046250 4279.70
20120601 0 0 202 1 0 0 0 999999.00 0.043750 4992.85 20120601 0 0 203 1 0 0 0
468750.00 0.045000 2375.09 20120601 0 0 204 1 0 0 0 1493031.30 0.045000 7574.95
20120601 0 0 205 1 0 0 0 681500.00 0.043750 3402.63 20120601 0 0 206 1 0 0 0
661840.00 0.046250 3402.78 20120601 0 0 207 1 0 0 0 581600.00 0.046250 2990.24
20120601 0 0

 

 



  41 42 43 44 45 46 47 48 49 50 KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                    72                     73                     74            
        75                     76                     77                     78
                    79                     80                     81            
        82                     83                     84                     85
                    86                     87                     88            
        89                     90                     91                     92
                    93                     94                     95            
        96                     97                     98                     99
                    100                     101                     102        
            103                     104                     105                
    106                     107                     108                     109
                    110                     111                     112        
            113                     114                     115                
    116                     117                     118                     119
                    120                     121                     122        
            123                     124                     125                
    126                     127                     128                     129
                    130                     131                     132        
            133                     134                     135                
    136                     137                     138                     139
                    140                     141                     142        
            143                     144                     145                
    146                     147                     148                     149
                    150                     151                     152        
            153                     154                     155                
    156                     157                     158                     159
                    160                     161                     162        
            163                     164                     165                
    166                     167                     168                     169
                    170                     171                     172        
            173                     174                     175                
    176                     177                     178                     179
                    180                     181                     182        
            183                     184                     185                
    186                     187                     188                     189
                    190                     191                     192        
            193                     194                     195                
    196                     197                     198                     199
                    200                     201                     202        
            203                     204                     205                
    206                     207                    

 

 



  51 52 53 54 55 56 57 58 59 60 KEY Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                     51                     52                     53        
            54                     55                     56                    
57                     58                     59                     60        
            61                     62                     63                    
64                     65                     66                     67        
            68                     69                     70                    
71                     72                     73                     74        
            75                     76                     77                    
78                     79                     80                     81        
            82                     83                     84                    
85                     86                     87                     88        
            89                     90                     91                    
92                     93                     94                     95        
            96                     97                     98                    
99                     100                     101                     102      
              103                     104                     105              
      106                     107                     108                    
109                     110                     111                     112    
                113                     114                     115            
        116                     117                     118                    
119                     120                     121                     122    
                123                     124                     125            
        126                     127                     128                    
129                     130                     131                     132    
                133                     134                     135            
        136                     137                     138                    
139                     140                     141                     142    
                143                     144                     145            
        146                     147                     148                    
149                     150                     151                     152    
                153                     154                     155            
        156                     157                     158                    
159                     160                     161                     162    
                163                     164                     165            
        166                     167                     168                    
169                     170                     171                     172    
                173                     174                     175            
        176                     177                     178                    
179                     180                     181                     182    
                183                     184                     185            
        186                     187                     188                    
189                     190                     191                     192    
                193                     194                     195            
        196                     197                     198                    
199                     200                     201                     202    
                203                     204                     205            
        206                     207                    

 

 



  61 62 63 64 65 66 67 68 69 70 KEY Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   193 2               0   274 3
              0   271 4               0   8 5               0   197 6          
    0   208 7               0   202 8               0   2 9               0  
214 10               0   205 11               0   206 12               0   212
13               0   156 14               0   203 15               0   204 16  
            0   110 17               0   123 18               0   86 19        
      0   221 20               0   138 21               0   281 22              
0   82 23               0   42 24               0   174 25               0   195
26               0   40 27               0   99 28               0   187 29    
          0   150 30               0   171 31               0   298 32          
    0   250 33               0   240 34               0   32 35               0
  284 36               0   27 37               0   317 38               0   283
39               0   211 40               0   38 41               0   261 42    
          0   53 43               0   300 44               0   234 45          
    0   189 46               0   35 47               0   304 48               0
  131 49               0   102 50               0   49 51               0   13
52               0   136 53               0   267 54               0   96 55    
          0   252 56               0   191 57               0   88 58          
    0   276 59               0   144 60               0   7 61               0  
308 62               0   286 63               0   288 64               0   24 65
              0   260 66               0   101 67               0   199 68      
        0   73 69               0   106 70               0   236 71            
  0   121 72               0   105 73               0   258 74               0  
313 75               0   137 76               0   180 77               0   93 78
              0   97 79               0   169 80               0   239 81      
        0   175 82               0   241 83               0   108 84            
  0   299 85               0   21 86               0   104 87               0  
215 88               0   217 89               0   25 90               0   22 91
              0   268 92               0   85 93               0   1 94        
      0   318 95               0   248 96               0   222 97              
0   9 98               0   196 99               0   262 100               0  
126 101               0   314 102               0   259 103               0  
228 104               0   254 105               0   118 106               0  
114 107               0   54 108               0   319 109               0   275
110               0   320 111               0   321 112               0   322
113               0   323 114               0   324 115               0   129
116               0   154 117               0   165 118               0   310
119               0   163 120               0   127 121               0   152
122               0   140 123               0   17 124               0   91 125
              0   134 126               0   130 127               0   145 128  
            0   172 129               0   173 130               0   139 131    
          0   83 132               0   52 133               0   23 134          
    0   56 135               0   207 136               0   216 137              
0   141 138               0   297 139               0   177 140               0
  19 141               0   44 142               0   69 143               0   164
144               0   77 145               0   20 146               0   316 147
              0   256 148               0   95 149               0   75 150    
          0   266 151               0   235 152               0   179 153      
        0   247 154               0   94 155               0   238 156          
    0   79 157               0   242 158               0   67 159              
0   186 160               0   149 161               0   183 162               0
  170 163               0   325 164               0   151 165               0  
188 166               0   279 167               0   116 168               0   46
169               0   87 170               0   192 171               0   90 172
              0   142 173               0   176 174               0   244 175  
            0   289 176               0   302 177               0   198 178    
          0   98 179               0   213 180               0   210 181        
      0   34 182               0   125 183               0   147 184            
  0   315 185               0   84 186               0   184 187               0
  161 188               0   133 189               0   264 190               0  
143 191               0   168 192               0   115 193               0   76
194               0   29 195               0   113 196               0   301 197
              0   122 198               0   162 199               0   70 200    
          0   294 201               0   245 202               0   332 203      
        0   333 204               0   334 205               0   335 206        
      0   336 207               0   337

 

 



  71 72 73 74 75 76 77 78 79 80 KEY Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 2   0   4   0 1     2 2   0   21 8 0 1     3 2   1   6.7 6.7 0 1
    4 2   0   3.8 7.6 0 1     5 2   0   24 24 7 1     6 4   0   9.5 9.5 0.92 1  
  7 3   0   17.3 3.6 0 1     8 1   0   6.5   0 1     9 2   0   4.83 4.5 4.5 1  
  10 1   0   3.92 11.75 7 1     11 4   0   19.2 10.3 20 1     12 1   0   14.7
12.7 3.6 1     13 1   0   5.8   0 1     14 4   1   6   4 1     15 3   0   6.6
6.6 0 1     16 1   0   15 14 0.5 1     17 1   0   5   0 1     18 1   1   8   7 1
    19 2   1   11 7 6 1     20 1   0   8   8 1     21 1   0   24   15 1     22 1
  1   15   0 1     23 2   1   10 8 5 1     24 1   0   3.1   6.3 1     25 1   1  
5   0 1     26 1   0   8   0 1     27 1   1   4   0 1     28 1   0   5   2 1    
29 1   1   12   0 1     30 2   1   10   0 1     31 1   0   3   1 1     32 3   0
  12   0 1     33 1   1   20   0 1     34 1   0   4 5 0 1     35 1   0   27 8 18
1     36 2   0   14 7 0 1     37 2   0   15   0 1     38 2   1   20   3 1     39
3   1   10   1 1     40 1   1   14   11 1     41 2   1   16   6 1     42 3   1  
30 30 20 1     43 2   0   6 2 0 1 5/16/2012   44 4   1   15   20 1     45 1   0
  2 4 15 1     46 1   1   17   6 1     47 4   1   10   7 1     48 2   0   16 11
4 1     49 2   0   2   4 1     50 2   1   10 10 1 1     51 2   1   20   9 1    
52 2   0   10   0 1     53 3   1   19 19 0 1     54 1   1   10 3 7 1     55 3  
0   0   35 1     56 3   0   13 27 23 1     57 1   0   1   13 1     58 2   1   16
  12 1     59 1   0   5   0 1     60 1   1   20   5 1     61 2   0   11 11 3 1  
  62 1   0   4   10 1     63 1   0   35 6 0 1     64 1   1   19   4 1     65 3  
1   13   0 1     66 1   0   2   0 1     67 3   0   12   0 1     68 1   1   25 25
0 1     69 1   0   25 26 0 1     70 3   0   16   0 1     71 2   1   10   3 1    
72 1   0   0 10 0 1     73 1   0   12 1 0 1     74 7   1   9 10 1 1     75 1   1
  30 30 7 1     76 2   1   15   4 1     77 1   1   7   3 1     78 1   0   15   0
1     79 1   0   5 0 0 1     80 1   0   0 6 10 1     81 1   0   7 7 6 1     82 2
  1   23   10 1     83 1   0   0   7 1     84 2   1   7 10 0 1     85 2   0   10
  0 1     86 2   1   40   33 1     87 1   0   0   2 1     88 3   0   1 5 0 1    
89 3   1   6   0 1     90 1   0   11 7 0 1     91 2   1   10   0 1     92 1   1
  16   3 1     93 1   0   26   10 1     94 2   0   16   9 1     95 2   1   26  
21 1     96 2   0   22   0 1     97 1   0   0 2 1 1     98 1   0   10 2 0.1 1  
  99 3   1   7 7 7 1     100 3   1   30   30 1     101 1   1   5   2 1     102 2
  0   7 16 4 1     103 2   0   15 16 0 1     104 2   1   60   0 1     105 1   0
  5   1 1     106 2   0   27   0 1     107 1   0   12 9 1 1     108 2   0   10
10 0 1     109 1   0   7   0 1     110 2   1   32   1 1     111 1   0   0   0 1
    112 1   1   5.17 5 17 1     113 1   0   4 1 4 1     114 3   1   3   0 1    
115 2   0   5 14 3 1     116 1   0   7   0 1     117 1   0   3 5 12 1     118 1
  0   6   1 1     119 2   0   1   0 1     120 1   0   2 3 0 1     121 1   0   5
  0 1     122 1   0   15   8 1     123 1   0   7 1 0 1     124 1   1   25 3 0 1
    125 1   1   8   0 1     126 2   1   21   0 1     127 2   0   4   0 1     128
1   0   0   0 1     129 2   0   0   0 1     130 1   0   11   10 1     131 2   1
  12 10 0 1     132 1   0   9   0 1     133 1   1   10 13 2 1     134 1   0   0
0 0 1     135 2   0   0   0 1     136 1   0   0   0 1     137 2   1   25 25 0 1
    138 2   0   0   0 1 5/16/2012   139 2   1   12   1 1     140 2   1   13   1
1     141 1   1   5   0 1     142 1   1   35   4 1     143 2   1   23   0 1    
144 1   1   45   4 1     145 2   0   22   0 1     146 1   0   3   1.5 1
5/16/2012   147 1   0   11   7 1     148 1   1   12   0 1     149 1   0   2  
0.58 1     150 2   0   4 11 0 1     151 1   0   8   0 1     152 1   1   12   1 1
    153 1   0   1   0 1     154 2   1   25   2 1     155 1   0   7 15 0.67 1    
156 1   0   3   6 1     157 2   1   8 0 0 1     158 3   0   18 5 8 1     159 1  
1   19   4 1     160 1   0   4 0 5 1     161 1   0   9 1 0 1     162 2   1   32
  0 1     163 2   0   3   4 1     164 1   0   7   1 1     165 3   1   2   1 1
5/16/2012   166 1   1   8   2 1     167 1   0   6   5 1     168 1   0   5 2 0 1
    169 1   1   4   0 1     170 2   0   7 6 0.5 1     171 1   0   1 1 1 1    
172 1   1   4 4 1 1     173 1   0   9   0.9 1     174 1   0   6   0 1     175 1
  0   0   0 1     176 1   0   3   0 1     177 1   1   18 10 10 1     178 2   0  
10 10 0 1     179 2   1   10 10 0 1     180 1   0   3   0 1     181 1   0   0  
0 1     182 4   0   0 36 16 1     183 1   0   19   5 1     184 2   0   3   0 1  
  185 2   0   2 6 0 1     186 1   0   0 12 0 1     187 1   0   2   3 1     188 1
  0   26 2 4 1     189 1   0   7   1 1     190 1   1   4   1 1     191 1   0  
11   5 1     192 1   0   16.5 16 0 1     193 2   0   21   15 1     194 1   0   2
  0 1     195 2   0   1 4 2 1     196 1   0   2 1 2 1     197 2   0   10 5 0 1  
  198 3   1   9 11 0 1     199 1   0   12   9 1     200 3   0   9   4 1     201
2   0   12 20 0.5 1     202 4   1   26   0 1     203 3   0   21   0 1     204 3
  1   8 8 0 1     205 1   1   9   8 1     206 1   0   2   0 1     207 1   0   4
1 0 1    

 



  81 82 83 84 85 86 87 88 89 90 KEY Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           764         2           720         3           772
        4           781         5           773         6           723        
7           776         8           776         9           770         10      
    808         11           810         12           773         13          
806         14           763         15           742         16           761  
      17           789         18           783         19           799        
20           764         21           728         22           795         23  
        763         24           737         25           801         26        
  769         27           768         28           813         29           761
        30           800         31           774         32           802      
  33           711         34           740         35           764         36
          780         37           748         38           766         39      
    729         40           759         41           772         42          
738         43           774 768       44           726         45           755
        46           774         47           761         48           795      
  49           725         50           771         51           789         52
          783         53           754         54           767         55      
    795         56           746         57           780         58          
802         59           757         60           793         61           790  
      62           725         63           801         64           756        
65           803         66           807         67           766         68  
        785         69           796         70           759         71        
  752         72           801         73           810         74           760
        75           776         76           790         77           752      
  78           723         79           762         80           809         81
          794         82           771         83           781         84      
    738         85           765         86           792         87          
808         88           785         89           761         90           803  
      91           782         92           781         93           734        
94           769         95           776         96           786         97  
        740         98           752         99           787         100      
    771         101           777         102           762         103        
  758         104           751         105           777         106          
738         107           771         108           784         109          
762         110           775         111           736         112          
766         113           783         114           726         115          
728         116           760         117           788         118          
766         119           771         120           779         121          
757         122           782         123           796         124          
720         125           797         126           787         127          
766         128           689         129           780         130          
744         131           752         132           793         133          
745         134           747         135           800         136          
787         137           759         138           730 654       139          
805         140           703         141           768         142          
804         143           804         144           716         145          
790         146           803 786       147           759         148          
783         149           787         150           791         151          
784         152           790         153           805         154          
739         155           808         156           781         157          
783         158           788         159           772         160          
704         161           784         162           708         163          
780         164           787         165           730 743       166          
767         167           772         168           781         169          
725         170           751         171           736         172          
768         173           721         174           773         175          
782         176           799         177           729         178          
746         179           770         180           736         181          
732         182           750         183           747         184          
722         185           776         186           790         187          
785         188           749         189           789         190          
808         191           787         192           730         193          
783         194           798         195           734         196          
751         197           762         198           764         199          
786         200           790         201           767         202          
798         203           763         204           797         205          
798         206           769         207           721        

 

 

 



  91 92 93 94 95 96 97 98 99 100 KEY VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000     37               000000000000     38               000000000000
    39               000000000000     40               000000000000     41      
        000000000000     42               000000000000     43              
000000000000     44               000000000000     45               000000000000
    46               000000000000     47               000000000000     48      
        000000000000     49               000000000000     50              
000000000000     51               000000000000     52               000000000000
    53               000000000000     54               000000000000     55      
        000000000000     56               000000000000     57              
000000000000     58               000000000000     59               000000000000
    60               000000000000     61               000000000000     62      
        000000000000     63               000000000000     64              
000000000000     65               000000000000     66               000000000000
    67               000000000000     68               000000000000     69      
        000000000000     70               000000000000     71              
000000000000     72               000000000000     73               000000000000
    74               000000000000     75               000000000000     76      
        000000000000     77               000000000000     78              
000000000000     79               000000000000     80               000000000000
    81               000000000000     82               000000000000     83      
        000000000000     84               000000000000     85              
000000000000     86               000000000000     87               000000000000
    88               000000000000     89               000000000000     90      
        000000000000     91               000000000000     92              
000000000000     93               000000000000     94               000000000000
    95               000000000000     96               000000000000     97      
        000000000000     98               000000000000     99              
000000000000     100               000000000000     101              
000000000000     102               000000000000     103              
000000000000     104               000000000000     105              
000000000000     106               000000000000     107              
000000000000     108               000000000000     109              
000000000000     110               000000000000     111              
000000000000     112               000000000000     113              
000000000000     114               000000000000     115              
000000000000     116               000000000000     117              
000000000000     118               000000000000     119              
000000000000     120               000000000000     121              
000000000000     122               000000000000     123              
000000000000     124               000000000000     125              
000000000000     126               000000000000     127              
000000000000     128               000000000000     129              
000000000000     130               000000000000     131              
000000000000     132               000000000000     133              
000000000000     134               000000000000     135              
000000000000     136               000000000000     137              
000000000000     138               000000000000     139              
000000000000     140               000000000000     141              
000000000000     142               000000000000     143              
000000000000     144               000000000000     145              
000000000000     146               000000000000     147              
000000000000     148               000000000000     149              
000000000000     150               000000000000     151              
000000000000     152               000000000000     153              
000000000000     154               000000000000     155              
000000000000     156               000000000000     157              
000000000000     158               000000000000     159              
000000000000     160               000000000000     161              
000000000000     162               000000000000     163              
000000000000     164               000000000000     165              
000000000000     166               000000000000     167              
000000000000     168               000000000000     169              
000000000000     170               000000000000     171              
000000000000     172               000000000000     173              
000000000000     174               000000000000     175              
000000000000     176               000000000000     177              
000000000000     178               000000000000     179              
000000000000     180               000000000000     181              
000000000000     182               000000000000     183              
000000000000     184               000000000000     185              
000000000000     186               000000000000     187              
000000000000     188               000000000000     189              
000000000000     190               000000000000     191              
000000000000     192               000000000000     193              
000000000000     194               000000000000     195              
000000000000     196               000000000000     197              
000000000000     198               000000000000     199              
000000000000     200               000000000000     201              
000000000000     202               000000000000     203              
000000000000     204               000000000000     205              
000000000000     206               000000000000     207              
000000000000    

 

 



  101 102 103 104 105 106 107 108 109 110 KEY Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 18668.14   -505.00   18668.14 18163.14 1 5   3 2 5484.27 5820.27
-1355.84 0.00 11304.54 9948.70 1 5   3 3 45275.00 3111.00 0.00 0.00 48386.00
48386.00 1 5   3 4 12949.82 12571.82 0.00 -23.00 25521.64 25498.64 1 5   3 5
20432.00 11587.98 0.00 0.00 32019.98 32019.98 1 5   3 6 11226.98 10518.00 97.00
0.00 21744.98 21841.98 1 5   3 7 17125.00 25069.00 0.00 0.00 42194.00 42194.00 1
5   3 8 0.00   25891.00   0.00 25891.00 1 5   3 9 11425.00 8000.00 1675.00 0.00
19425.00 21100.00 1 5   3 10 11625.00 7708.34 0.00 0.00 19333.34 19333.34 1 5  
3 11 62.00 14295.00 3405.75 1367.00 14357.00 19129.75 1 5   3 12 6376.00 5563.00
-178.83 -244.17 11939.00 11516.00 1 5   3 13 17570.50   0.00   17570.50 17570.50
1 5   3 14 25564.00   1315.00   25564.00 26879.00 1 5   3 15 10550.00 9550.00
0.00 0.00 20100.00 20100.00 1 5   3 16 13266.67 15833.34 0.00 0.00 29100.01
29100.01 1 5   3 17 15312.48 0.00 0.00 0.00 15312.48 15312.48 1 5   3 18
47942.00 0.00 -16.00 0.00 47942.00 47926.00 1 5   3 19 8803.00 3125.00 -1752.00
0.00 11928.00 10176.00 1 5   3 20 92526.00 0.00 0.00 0.00 92526.00 92526.00 1 5
  3 21 0.00   23161.41   0.00 23161.41 1 5   3 22 41261.00 0.00 -1268.00 0.00
41261.00 39993.00 1 5   3 23 87598.00 9333.00 -328.00 0.00 96931.00 96603.00 1 5
  3 24 20833.74   -18.04   20833.74 20815.70 1 5   3 25 0.00 0.00 18555.00 0.00
0.00 18555.00 1 5   3 26 41600.00   -25.00   41600.00 41575.00 1 5   3 27
19533.00   0.00   19533.00 19533.00 1 5   3 28 11823.71 950.00 3395.53 0.00
12773.71 16169.24 1 5   3 29 16250.00   4839.00   16250.00 21089.00 1 5   3 30
22191.21 0.00 -2239.00 0.00 22191.21 19952.21 1 5   3 31 47409.87 0.00 0.00 0.00
47409.87 47409.87 1 5   3 32 19828.75 0.00 4695.00 0.00 19828.75 24523.75 1 5  
3 33 30694.00 0.00 0.00 0.00 30694.00 30694.00 1 5   3 34 7282.00 8164.00 567.37
0.00 15446.00 16013.37 1 5   3 35 17155.66 4760.17 0.00 0.00 21915.83 21915.83 1
5   3 36 14915.58 10824.32 0.00 0.00 25739.90 25739.90 1 5   3 37 12154.65  
5880.41   12154.65 18035.06 1 5   3 38 31637.54   0.00   31637.54 31637.54 1 4  
3 39 17964.67 2381.08 -385.00 0.00 20345.75 19960.75 1 5   3 40 25190.55  
2567.00   25190.55 27757.55 1 5   3 41 27246.93   -3103.81   27246.93 24143.12 1
5   3 42 41835.00 5000.00 0.00 0.00 46835.00 46835.00 1 5   3 43 51139.00 0.00
-5949.30 0.00 51139.00 45189.70 1 5   3 44 14491.64   0.00   14491.64 14491.64 1
5   3 45 23050.00 0.00 0.00 0.00 23050.00 23050.00 1 5   3 46 28138.00 0.00 0.00
0.00 28138.00 28138.00 1 5   3 47 70948.00   -1939.00   70948.00 69009.00 1 5  
3 48 10333.33 9776.40 -38.00 0.00 20109.73 20071.73 1 5   3 49 23049.67 0.00
0.00 0.00 23049.67 23049.67 1 5   3 50 18950.08 16125.66 -1942.00 0.00 35075.74
33133.74 1 5   3 51 168814.00   -5331.70   168814.00 163482.30 1 5   3 52
20833.33   6078.65   20833.33 26911.98 1 5   3 53 33919.00 17042.67 -5640.00
0.00 50961.67 45321.67 1 5   3 54 12490.00 3284.06 0.00 0.00 15774.06 15774.06 1
5   3 55 11682.00 821.70 1589.50 0.00 12503.70 14093.20 1 5   3 56 10846.74
11267.83 0.00 0.00 22114.57 22114.57 1 5   3 57 18476.72 0.00 0.00 0.00 18476.72
18476.72 1 5   3 58 140439.54 0.00 0.00 0.00 140439.54 140439.54 1 5   3 59
22500.00   0.00   22500.00 22500.00 1 5   3 60 17954.16 0.00 0.00 0.00 17954.16
17954.16 1 5   3 61 14459.92 13359.92 1095.25 0.00 27819.84 28915.09 1 5   3 62
21747.00 0.00 0.00 0.00 21747.00 21747.00 1 5   3 63 17580.00 0.00 0.00 0.00
17580.00 17874.00 1 5   3 64 8897.00   5897.00   8897.00 14794.00 1 5   3 65
21433.33 0.00 -786.00 0.00 21433.33 20647.33 1 5   3 66 5833.33 0.00 9072.22
0.00 5833.33 14905.55 1 5   3 67 1972.00 0.00 15645.65 0.00 1972.00 17617.65 1 5
  3 68 8176.79 8176.79 0.00 0.00 16353.58 16353.58 1 5   3 69 57290.00 9959.32
-992.94 0.00 67249.32 66256.38 1 5   3 70 26541.67 12864.82 11081.25 0.00
39406.49 50487.74 1 5   3 71 278945.00   -2422.00   278945.00 276523.00 1 5   3
72 12377.75 6666.66 0.00 0.00 19044.41 19044.41 1 5   3 73 14570.50 9383.08 0.00
0.00 23953.58 23953.58 1 5   3 74 17737.00 9345.59 -87.13 0.00 27082.59 26995.46
1 5   3 75 23370.00 19863.00 0.00 0.00 43233.00 43233.00 1 5   3 76 19333.00
0.00 9333.33 0.00 19333.00 28666.33 1 5   3 77 28176.16 0.00 0.00 0.00 28176.16
28176.16 1 5   3 78 14583.33   4166.67   14583.33 18750.00 1 5   3 79 6958.34
14833.33 0.00 0.00 21791.67 21791.67 1 5   3 80 12500.00 1472.00 0.00 0.00
13972.00 13972.00 1 5   3 81 24200.00 4498.42 0.00 0.00 28698.42 28698.42 1 5  
3 82 247554.75 0.00 0.00 0.00 247554.75 247554.75 1 5   3 83 25000.00 0.00 0.00
0.00 25000.00 25000.00 1 5   3 84 10687.45 10387.45 -812.00 0.00 21074.90
20262.90 1 5   3 85 16666.67   12426.35   16666.67 29093.02 1 5   3 86 22124.63
  -1171.00   22124.63 20953.63 1 5   3 87 0.00   10000.00   0.00 10000.00 0 3  
3 88 10625.33 6588.40 1064.01 0.00 17213.73 18277.74 1 5   3 89 99918.58  
-3479.53   99918.58 96439.05 1 5   3 90 0.00 9258.33 11700.97 0.00 9258.33
20959.30 1 5   3 91 16439.50   20681.59   16439.50 37121.09 1 5   3 92 14272.51
  0.00   14272.51 14272.51 1 5   3 93 10187.70   3199.72   10187.70 13387.42 1 5
  3 94 8500.00   4266.23   8500.00 12766.23 1 5   3 95 39674.25 0.00 0.00 0.00
39674.25 39674.25 1 5   3 96 12916.67 0.00 24383.73 0.00 12916.67 37300.40 1 5  
3 97 2437.48 6015.60 0.00 1191.67 8453.08 9644.75 1 5   3 98 5822.00 7767.07
0.00 0.00 13589.07 13589.07 1 5   3 99 18644.83 11072.96 0.00 0.00 29717.79
29717.79 1 5   3 100 87487.08 0.00 0.00 0.00 87487.08 87487.08 1 5   3 101
18922.04   0.00   18922.04 18922.04 1 5   3 102 14809.58 7687.65 -1864.00 0.00
22497.23 20633.23 1 5   3 103 9432.16 11741.42 3815.59 0.00 21173.58 24989.17 1
5   3 104 30748.90   0.00   30748.90 30748.90 1 5   3 105 45100.00 0.00 0.00
0.00 45100.00 45100.00 1 5   3 106 24166.67 0.00 0.00 0.00 24166.67 24166.67 1 5
  3 107 15000.00 8750.00 0.00 0.00 23750.00 23750.00 1 5   3 108 9642.50 8224.67
3145.12 0.00 17867.17 21012.29 1 5   3 109 12499.99   2900.00   12499.99
15399.99 1 5   3 110 15544.66   0.00   15544.66 15544.66 1 5   3 111 11250.07  
0.00   11250.07 11250.07 1 5   3 112 0.00 12364.54 0.00 0.00 12364.54 12364.54 0
5   3 113 7510.53 15000.00 0.00 0.00 22510.53 22510.53 1 5   3 114 34377.00  
0.00   34377.00 34377.00 1 5   3 115 9166.66 11388.14 -1458.04 0.00 20554.80
19096.76 1 5   3 116 7083.00 0.00 8242.92 0.00 7083.00 15325.92 1 5   3 117
6705.33 21184.80 0.00 0.00 27890.13 27890.13 1 5   3 118 22916.66 0.00 0.00 0.00
22916.66 22916.66 1 5   3 119 21916.66 0.00 0.00 0.00 21916.66 21916.66 1 5   3
120 17083.32 11465.16 0.00 0.00 28548.48 28548.48 1 5   3 121 2901.58   28612.98
  2901.58 31514.56 1 5   3 122 18939.00 0.00 0.00 0.00 18939.00 18939.00 1 5   3
123 8333.34 7500.00 16481.00 0.00 15833.34 32314.34 1 5   3 124 11640.00 9250.00
0.00 0.00 20890.00 20890.00 1 5   3 125 11551.00 0.00 0.00 0.00 11551.00
11551.00 1 5   3 126 78071.46 0.00 0.00 0.00 78071.46 78071.46 1 5   3 127
16456.51   0.00   16456.51 16456.51 1 5   3 128 0.00   45597.00   0.00 45597.00
1 5   3 129 20000.00 0.00 5926.86 0.00 20000.00 25926.86 1 5   3 130 16666.67
0.00 0.00 0.00 16666.67 16666.67 1 5   3 131 22419.26 4359.74 0.00 0.00 26779.00
26779.00 1 5   3 132 25000.00 0.00 0.00 0.00 25000.00 25000.00 1 5   3 133
53894.00 12638.88 0.00 0.00 66532.88 66532.88 1 5   3 134 8850.08 14999.98 0.00
0.00 23850.06 23850.06 1 5   3 135 15666.67 0.00 0.00 0.00 15666.67 15666.67 1 5
  3 136 18333.33 0.00 0.00 0.00 18333.33 18333.33 1 5   3 137 23554.00 35685.00
-5620.00 0.00 59239.00 53619.00 1 5   3 138 17471.76   0.00   17471.76 17471.76
1 5   3 139 3390.33   6736.00   3390.33 10126.33 1 5   3 140 34430.00   -4655.00
  34430.00 29775.00 1 5   3 141 801359.00   -5254.00   801359.00 796105.00 1 5  
3 142 30869.13   0.00   30869.13 30869.13 1 5   3 143 0.00 0.00 92621.00 0.00
0.00 92621.00 1 5   3 144 20648.62 0.00 1173.17 0.00 20648.62 21821.79 1 5   3
145 25025.00 0.00 0.00 0.00 25025.00 25025.00 1 5   3 146 34932.00   -80.50  
34932.00 34851.50 1 5   3 147 10033.33   0.00   10033.33 10033.33 1 5   3 148
69904.25 0.00 -2317.43 0.00 69904.25 67586.82 1 5   3 149 17083.16 0.00 0.00
0.00 17083.16 17083.16 1 5   3 150 12500.00 5925.25 0.00 0.00 18425.25 18425.25
1 5   3 151 14102.40 0.00 0.00 0.00 14102.40 14102.40 1 5   3 152 35250.00 0.00
0.00 0.00 35250.00 35250.00 1 5   3 153 12916.67 0.00 0.00 0.00 12916.67
12916.67 1 5   3 154 12745.00   679.00   12745.00 13424.00 1 5   3 155 23750.00
6358.00 0.00 0.00 30108.00 30108.00 1 5   3 156 31303.77   0.00   31303.77
31303.77 1 5   3 157 15409.00 0.00 -1642.00 0.00 15409.00 13767.00 1 5   3 158
33821.00 0.00 0.00 0.00 33821.00 33821.00 1 5   3 159 56227.38 0.00 0.00 0.00
56227.38 56227.38 1 5   3 160 22838.22 5368.00 0.00 0.00 28206.22 28206.22 1 5  
3 161 0.00 5000.00 11620.00 0.00 5000.00 16620.00 1 5   3 162 40275.00   0.00  
40275.00 40275.00 1 5   3 163 18166.67   4158.67   18166.67 22325.34 1 5   3 164
27016.71 0.00 0.00 0.00 27016.71 27016.71 1 5   3 165 5385.00 146034.00 0.00
0.00 151419.00 151419.00 1 5   3 166 22822.00 0.00 0.00 0.00 22822.00 22822.00 1
5   3 167 5182.00 0.00 33998.00 0.00 5182.00 39180.00 1 5   3 168 8375.00
10758.32 0.00 0.00 19133.32 19133.32 1 5   3 169 37683.00 0.00 0.00 0.00
37683.00 37683.00 1 5   3 170 12133.33 9200.00 560.33 0.00 21333.33 21893.66 1 5
  3 171 5416.66 8749.97 0.00 0.00 14166.63 14166.63 1 5   3 172 29076.08 5050.00
0.00 0.00 34126.08 34126.08 1 5   3 173 4409.99 0.00 18221.58 0.00 4409.99
22631.57 1 5   3 174 15745.77 0.00 0.00 0.00 15745.77 15745.77 1 5   3 175
74980.00 0.00 0.00 0.00 74980.00 74980.00 1 5   3 176 7916.67   7201.44  
7916.67 15118.11 1 5   3 177 19916.00 13136.00 0.00 0.00 33052.00 33052.00 1 5  
3 178 20974.00 5458.00 -2245.00 0.00 26432.00 24187.00 1 5   3 179 24967.60
24967.60 0.00 0.00 49935.20 49935.20 1 5   3 180 17976.50 0.00 0.00 0.00
17976.50 17976.50 1 5   3 181 22102.25   0.00   22102.25 22102.25 1 5   3 182
1705.90 12514.00 -170.00 0.00 14219.90 14049.90 1 5   3 183 23006.71 0.00 0.00
0.00 23006.71 23006.71 1 5   3 184 14501.67   3129.00   14501.67 17630.67 1 5  
3 185 9833.34 1197.88 140.75 0.00 11031.22 11171.97 1 5   3 186 0.00 12500.00
0.00 8333.33 12500.00 20833.33 1 5   3 187 24915.50 0.00 0.00 0.00 24915.50
24915.50 1 5   3 188 8698.21 15714.16 -1221.00 0.00 24412.37 23191.37 1 5   3
189 16666.67 0.00 8333.33 0.00 16666.67 25000.00 1 5   3 190 12043.00 0.00 0.00
0.00 12043.00 12043.00 1 5   3 191 21327.00 0.00 0.00 0.00 21327.00 21327.00 1 5
  3 192 0.00 27527.00 0.00 0.00 27527.00 27527.00 1 5   3 193 29625.50  
-1227.31   29625.50 28398.19 1 5   3 194 22500.00   0.00   22500.00 22500.00 1 5
  3 195 0.00 14998.53 26145.46 0.00 14998.53 41143.99 1 5   3 196 11544.10
29211.67 0.00 0.00 40755.77 40755.77 1 5   3 197 43396.44 6106.53 0.00 0.00
49502.97 49502.97 1 5   3 198 79343.00 20616.66 0.00 0.00 99959.66 99959.66 1 5
  3 199 8817.32   0.00   8817.32 8817.32 1 5   3 200 27916.67 0.00 0.00 0.00
27916.67 27916.67 1 5   3 201 16210.46 0.00 0.00 0.00 16210.46 16210.46 1 5   3
202 53526.00 0.00 0.00 0.00 53526.00 53526.00 1 5   3 203 28833.33 0.00 0.00
0.00 28833.33 28833.33 1 5   3 204 24530.00 24530.00 0.00 0.00 49060.00 49060.00
1 5   3 205 24166.00 0.00 0.00 0.00 24166.00 24166.00 1 5   3 206 9583.33  
1472.26   9583.33 11055.59 1 5   3 207 9000.00 5271.49 0.00 0.00 14271.49
14271.49 1 5   3

 

 



  111 112 113 114 115 116 117 118 119 120 KEY Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   57319.52 5398.98 0.2972     55.9033 Portland 2   4   61899.59
4425.49 0.4448     100 El Dorado Hills 3   4   149563.86 9720.75 0.2009    
63.65 Petaluma 4   4   199055.51 5301.17 0.2079     100 Seattle 5   4  
1073448.00 6432.81 0.2009       Lake Stevens 6   4   169069.31 9999.26 0.4578  
    Auburn 7   4   478201.14 12489.42 0.2960     100 Seattle 8   4   152293.73
5553.62 0.2145     100 Seattle 9   4   138336.42 6804.75 0.3225       Kirkland
10   4   251267.20 4112.20 0.2127       Seattle 11   4   293962.09 8076.58
0.4222       Manzanita 12   4   46511.68 4456.69 0.3870       Moses Lake 13   4
  98689.89 5576.88 0.3174     100 Seattle 14   4   325917.55 11275.74 0.4195    
  Salinas 15   4   1039176.49 8761.59 0.4359     100 Seattle 16   4   811648.07
6594.06 0.2266       Chicago 17   4   148884.13 5524.74 0.3608     100
LIBERTYVILLE 18   4   242869.02 7059.50 0.1473       CHAPEL HILL 19   4  
123367.32 4710.47 0.4629       ALBANY 20   4   506689.20 19143.63 0.2069      
MEQUON 21   4   6144662.02 8111.13 0.3502       Malibu 22   4   372972.70
7594.67 0.1899     100 Dallas 23   4   1500071.60 18847.25 0.1951      
Manhasset 24   4   126749.92 5611.91 0.2696       Dallas 25   4   167041.90
6776.29 0.3652     100 Newport Beach 26   4   433438.73 9208.86 0.2215     100
Saint Johns 27   4   142433.94 6471.28 0.3313     100 Dallas 28   4   75506.00
5588.67 0.3456       GEORGETOWN 29   4   298262.02 7468.44 0.3541     100 THE
WOODLANDS 30   4   253214.29 7913.17 0.3966     100 THE WOODLANDS 31   4  
372811.39 9615.58 0.2028       HOUSTON 32   4   549404.78 10763.34 0.4389    
100 CARMICHAEL 33   4   1804609.83 4995.20 0.1627     100 CLAREMONT 34   4  
138907.22 6462.32 0.4036     100 SHERMAN OAKS 35   4   146849.05 6010.98 0.2743
      SAN JOSE 36   4   347127.62 9536.15 0.3705     100 EL DORADO HILLS 37   4
  181897.75 7808.06 0.4329     100 EL DORADO HILLS 38   4   742413.62 10814.72
0.3418       HUNTINGTON BEACH 39   4   58403.44 8999.66 0.4509       EL CAJON 40
  4   437633.75 11361.89 0.4093       MIAMI BEACH 41   4   78519.85 10825.24
0.4484       LOS ANGELES 42   4   227300.62 14558.80 0.3109       LOS ANGELES 43
  4   258880.76 13594.01 0.3008     100 GREENSBORO 44   4   129964.91 5512.88
0.3804       CARLSBAD 45   4   355325.54 8139.95 0.3531       LOS GATOS 46   4  
185630.59 8901.23 0.3163       NORTH ANDOVER 47   4   231928.49 6124.27 0.0887  
    GOLD RIVER 48   4   166048.00 6635.89 0.3306       IRVINE 49   4   298086.08
8787.96 0.3813       SAN DIEGO 50   4   110973.36 13838.57 0.4177      
CALABASAS 51   4   1901501.64 10953.97 0.0670       DEL MAR 52   4   195412.31
8360.64 0.3107     100 ATLANTA 53   4   158368.95 13935.96 0.3075     100 LA
CANADA FLINTRIDGE 54   4   54584.55 6377.48 0.4043       FORT WALTON BEACH 55  
4   110931.00 4710.84 0.3343       SAN DIEGO 56   4   518844.47 6559.69 0.2966  
    ARCADIA 57   4   418560.11 5274.38 0.2855       COCKEYSVILLE 58   4  
469094.22 10889.40 0.0775       HUNTINGTON BEACH 59   4   658360.36 7167.96
0.3186     100 MIAMI 60   4   391877.81 3966.04 0.2209       EUGENE 61   4  
99611.99 9147.75 0.3164       RANCHO PALOS VERDES 62   4   201607.78 6759.71
0.3108       YORBA LINDA 63   4   324143.26 5567.52 0.3115     99.73 MOORPARK 64
  4   90605.90 6044.27 0.4086       GIG HARBOR 65   4   173175.80 9283.84 0.4496
    100 LA JOLLA 66   4   524893.61 5646.01 0.3788     100 BRECKSVILLE 67   4  
103922.00 7550.27 0.4286     100 CLYDE HILL 68   4   334263.57 7223.59 0.4417  
  100 MONKTON 69   4   383870.03 6849.52 0.1034     100 Scottsdale 70   4  
1828861.56 18763.31 0.3716     100 Los Altos 71   4   3405188.40 24832.32 0.0898
      Boulder 72   4   191426.76 5512.99 0.2895     94.8757 Boulder 73   4  
485333.77 9283.64 0.3876     100 Boulder 74   4   56431.12 6460.23 0.2393      
houston 75   4   298510.93 9610.18 0.2223       SUAMICO 76   4   872220.00
11333.84 0.3954       NAPLES 77   4   75241.63 5361.81 0.1903       NAPLES 78  
4   123746.03 6823.13 0.3639     100 Fort Lauderdale 79   4   239849.27 6136.03
0.2816     100 Bellaire 80   4   234497.21 6386.20 0.4571       Los Gatos 81   4
  53114.26 7178.24 0.2501       Bryan 82   4   1235943.19 8949.85 0.0362      
San Luis Obispo 83   4   230772.47 5054.30 0.2022       libertyville 84   4  
56763.25 8660.16 0.4274     100 davie 85   4   888833.97 8040.96 0.2764     100
Palm Springs 86   4   129518.96 7102.99 0.3390       SYRACUSE 87   4   174375.39
3977.69 0.3978       Chelan 88   4   127579.76 7322.63 0.4006     100 PORTLAND
89   3   170552.95 12838.26 0.1331     100 SALT LAKE CITY 90   4   173689.23
4630.48 0.2209     100 BERLIN 91   4   258328.45 12247.06 0.3299     100
Fullerton 92   4   562533.57 4171.33 0.2923       RICHMOND 93   4   68342.13
5936.18 0.4434       ARLINGTON 94   4   191030.39 5548.40 0.4346       Thousand
Oaks 95   4   437190.65 14124.15 0.3560       ROLLING HILLS 96   4   111073.07
10137.47 0.2718     100 Loomis 97   4   78167.63 4178.51 0.4332       Lexington
98   4   115744.72 5454.22 0.4014       SPRING 99   4   243471.86 12452.88
0.4190       LAS VEGAS 100   4   5338011.75 20869.26 0.2385       WEST
BLOOMFIELD 101   4   84631.00 7137.60 0.3772       HOUSTON 102   4   175953.00
6481.81 0.3141       CORONA 103   4   385852.51 9473.74 0.3791     100 SANTA
MONICA 104   4   48208.15 5138.76 0.1671     100 COEUR D ALENE 105   4  
167382.41 7155.16 0.1587       WEST HOLLYWOOD 106   4   156636.07 7155.00 0.2961
    100 SCOTTSDALE 107   4   107597.74 5812.46 0.2447       WESTPORT 108   4  
121047.62 8831.26 0.4203     100 TARZANA 109   4   71656.87 5979.38 0.3883    
62.0168 NEWPORT BEACH 110   4   1306592.36 6737.41 0.4334       Littleton 111  
4   43794.09 4661.49 0.4144     100 Olathe 112   4   71294.00 6013.35 0.4863    
  Hermosa Beach 113   4   45158.16 5080.42 0.2257       Atlanta 114   4  
59806.58 12301.74 0.3578     100 Las Vegas 115   4   212951.53 6528.04 0.3418  
    Beverly Hills 116   4   218925.06 6470.80 0.4222     95.6318 Dallas 117   4
  224362.99 4878.90 0.1700       University Park 118   4   362524.38 5200.91
0.2269       dallas 119   4   182533.51 9696.74 0.4424     100 Dallas 120   4  
244866.54 8484.79 0.2972     100 DALLAS 121   4   9767692.18 12430.26 0.3944    
100 Dallas 122   4   121294.00 5169.08 0.2729       DADEVILLE 123   4  
245737.59 6729.14 0.2082     100 fairfield 124   4   115355.69 6265.48 0.2999  
  100 tampa 125   4   48254.73 5064.95 0.4385     100 BIRMINGHAM 126   4  
195085.16 14057.47 0.1801     100 BLOOMFIELD HILLS 127   4   118518.51 5284.25
0.3211     100 LAS VEGAS 128   4   263228.73 15220.78 0.3338     100 SAN ANTONIO
129   4   1995341.58 11907.92 0.4593     100 DALLAS 130   4   493778.82 7074.85
0.4245       DALLAS 131   4   59794.10 9018.90 0.3400     100 New York 132   4  
413340.93 7995.88 0.3198     98.1425 Westfield 133   4   353278.15 7293.60
0.1096       Stamford 134   4   120547.69 6654.83 0.2790     9.8878 Riverside
135   4   258379.48 4212.13 0.2689     100 FAIR OAKS RANCH 136   4   424662.90
5645.42 0.3079     100 BOERNE 137   4   1177393.62 9050.14 0.1688     100
SCOTTSDALE 138   4   211546.33 7262.49 0.4157     100 CARY 139   4   235173.06
4555.26 0.4498       DALLAS 140   4   126083.00 9712.37 0.3262       FORT
LAUDERDALE 141   4   9591997.64 16939.52 0.0213     100 GREENWICH 142   4  
196215.08 9440.00 0.3058       STATEN ISLAND 143   4   1266397.50 11826.13
0.1277     100 MIDLAND 144   4   2118145.71 7838.58 0.3592       BALTIMORE 145  
4   2692600.01 8311.85 0.3321     100 COCKEYSVILLE 146   4   125757.96 6450.63
0.1851     0 DANVILLE 147   4   154873.63 4097.19 0.4084       SAN DIEGO 148   4
  1001184.40 9722.57 0.1439     100 MIRAMAR BEACH 149   4   141872.17 4746.21
0.2778       WINCHESTER 150   4   180563.33 5758.83 0.3126     100 CORONA 151  
4   523863.57 4986.99 0.3536     100 SAN DIEGO 152   4   174516.23 13544.32
0.3842       HERMOSA BEACH 153   4   436013.33 5747.34 0.4450     100 LA CANADA
FLINTRIDGE 154   4   38155.75 5257.90 0.3917       HENDERSONVILLE 155   4  
176857.00 8063.46 0.2678       HUNTINGTON BEACH 156   4   47513.86 7011.61
0.2240       MASON 157   4   54515.87 5997.51 0.4356     60.4502 REDDING 158   4
  1124121.85 10235.66 0.3026       CHADDS FORD 159   4   718116.61 6931.82
0.1233       SOUTHLAKE 160   4   657402.30 11025.30 0.3909       HOUSTON 161   4
  69525.76 6765.45 0.4071     43.0527 AUSTIN 162   4   167307.26 7692.48 0.1910
    100 FRISCO 163   4   106351.20 8341.86 0.3737       COLLEYVILLE 164   4  
193220.70 8042.55 0.2977       SOUTHLAKE 165   3   199657.57 15324.66 0.1012    
  NASHVILLE 166   4   47546.00 6848.27 0.3001       LOOMIS 167   4   248394.38
5050.81 0.1289       SPOKANE 168   4   192093.76 4123.77 0.2155     100 SAN
DIEGO 169   4   162491.18 7834.90 0.2079     100 HOUSTON 170   4   84014.68
8161.02 0.3728       HOUSTON 171   4   536101.32 5835.50 0.4119       ATLANTA
172   4   120897.12 7809.92 0.2289       HIGHLAND PARK 173   4   433981.49
9752.08 0.4309       UNIVERSITY PARK 174   4   184501.89 5747.80 0.3650     100
SIERRA MADRE 175   4   576431.29 10910.26 0.1455     100 Manhattan Beach 176   4
  199689.00 5642.55 0.3700     100 Chattanooga 177   4   440644.36 11333.76
0.3429       Holladay 178   4   755740.49 10025.10 0.4145     100 San Marcos 179
  4   340759.27 7065.80 0.1415     100 Seattle 180   4   361071.82 3810.05
0.2119     100 SEATTLE 181   4   133430.02 8676.99 0.3926     78.1141 SAINT
JOHNS 182   4   215163.05 4618.85 0.3287       QUEENSTOWN 183   4   233101.99
9967.15 0.4332       THE WOODLANDS 184   4   109421.28 7921.67 0.4493     100
THE WOODLANDS 185   4   192139.85 5385.52 0.4821     100 JUPITER 186   4  
141904.99 5399.12 0.2592     100 LOS GATOS 187   4   49573.71 7518.05 0.3017    
  DALLAS 188   4   206023.75 7046.40 0.3038       GARDEN RIDGE 189   4  
169875.55 7063.90 0.2826       UNIVERSITY PARK 190   4   58084.33 4809.10 0.3993
      UNIVERSITY PARK 191   4   85768.10 9036.98 0.4237       FRISCO 192   4  
79208.35 5982.66 0.2173     100 DALLAS 193   4   225513.51 11865.90 0.4178      
LAGUNA BEACH 194   4   320372.58 4515.57 0.2007     100 ALBUQUERQUE 195   4  
110319.33 8505.74 0.2067       GLENCOE 196   4   88885.46 6493.17 0.1593      
HINSDALE 197   4   852355.12 7198.67 0.1454     100 HINSDALE 198   4   774520.61
18957.55 0.1897     100 AUSTIN 199   4   190666.40 3585.11 0.4066       AUSTIN
200   4   250190.04 10081.09 0.3611       Fairfax 201   4   151957.99 7180.76
0.4430       Bethesda 202   4   68901.20 12347.00 0.2307     100 PARADISE VALLEY
203   4   112920.80 6012.38 0.2085     100 Rexburg 204   4   889431.66 13506.22
0.2753     100 LAGUNA NIGUEL 205   4   367067.13 5748.12 0.2379       Essex
Fells 206   4   29746.35 4329.76 0.3916     100 Boulder 207   4   37950.80
6052.05 0.4241     100 DALLAS



 



  121 122 123 124 125 126 127 128 129 130 KEY State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 OR 97213 1 1 725000.00 735000.00 3 20120209     2 CA 95762 7
1 689999.00 690000.00 3 20120314     3 CA 94952 1 1 1275100.00 1275000.00 3
20120323     4 WA 98112 1 1 975000.00 1000000.00 3 20120204     5 WA 98258 1 1  
1050000.00 3 20111215     6 WA 98092 7 1   950000.00 3 20120106     7 WA 98112 1
1 1100000.00 1100000.00 3 20120212     8 WA 98105 1 1 825000.00 830000.00 3
20120202     9 WA 98033 1 1   1275000.00 3 20120320     10 WA 98112 1 1  
990000.00 3 20120311     11 OR 97130 1 2   960000.00 3 20120308     12 WA 98837
1 1   645000.00 3 20120308     13 WA 98119 1 1 1033000.00 1085000.00 3 20120308
    14 CA 93908 1 1   1325000.00 3 20120131     15 WA 98103 1 1 1009000.00
1010000.00 3 20120316     16 IL 60618 1 1   1100000.00 3 20111006     17 IL
60048 7 1 925000.00 925000.00 3 20111029     18 NC 27514 7 1   1268800.00 3
20111214     19 OR 97322 1 1   605000.00 3 20120227     20 WI 53092 1 1  
1600000.00 3 20120117     21 CA 90265 1 1   9000000.00 3 20111226     22 TX
75229 1 1 1050000.00 1087000.00 3 20120210     23 NY 11030 1 1   2350000.00 3
20120316     24 TX 75205 1 1   1054000.00 3 20120215     25 CA 92663 1 1
1130000.00 1130000.00 3 20120306     26 FL 32259 7 1 1200000.00 1000000.00 3
20120312     27 TX 75225 1 1 893000.00 895000.00 3 20120409     28 TX 78628 1 1
  800000.00 3 20120227     29 TX 77380 7 1 670000.00 678000.00 3 20120117     30
TX 77381 7 1 825000.00 843000.00 3 20120210     31 TX 77024 7 1   1270000.00 3
20120206     32 CA 95608 1 1 1650000.00 1650000.00 3 20120312     33 CA 91711 1
1 1500000.00 1500000.00 3 20120312     34 CA 91423 1 1 807000.00 900000.00 3
20120228     35 CA 95124 1 1   1090000.00 3 20120309     36 CA 95762 1 1
805000.00 808000.00 3 20120321     37 CA 95762 1 1 740000.00 740000.00 3
20120411     38 CA 92649 1 1   2100000.00 3 20120208     39 CA 92020 1 1  
1500000.00 3 20111206     40 FL 33141 7 1   2000000.00 3 20111219     41 CA
90077 1 1   1250000.00 3 20120114     42 CA 90077 7 1   3650000.00 3 20120112  
  43 GA 30642 1 2 999999.00 1183000.00 3 20111223     44 CA 92008 1 1  
970000.00 3 20120103     45 CA 95030 1 1   2124000.00 3 20120116     46 MA 01845
1 1   1800000.00 3 20120111     47 CA 95670 7 1   725000.00 3 20120116     48 CA
92603 7 1   1300000.00 3 20120222     49 CA 92101 3 1   1050000.00 98 20120227  
  50 CA 91302 7 1   2100000.00 3 20120201     51 CA 92014 1 2   1850000.00 3
20120117     52 GA 30327 1 1 925000.00 925000.00 3 20120201     53 CA 91011 1 1
1875000.00 1875000.00 3 20120208     54 FL 32547 1 1   1066000.00 3 20120209    
55 CA 92109 1 1   1150000.00 3 20120207     56 CA 91007 1 1   1200000.00 3
20120309     57 MD 21030 1 1   2800000.00 3 20120313     58 CA 92648 7 1  
2200000.00 3 20120302     59 FL 33156 1 1 995000.00 1000000.00 3 20120319     60
OR 97405 7 1   775000.00 3 20120416     61 CA 90275 1 1   1500000.00 3 20120320
    62 CA 92887 1 1   1350000.00 3 20120315     63 CA 93021 7 1 1085000.00
1085000.00 3 20120314     64 WA 98335 1 1   920000.00 3 20120405     65 CA 92037
1 1 1075000.00 1075000.00 3 20120316     66 OH 44141 7 1 710000.00 710000.00 3
20120406     67 WA 98004 1 1 1100000.00 1102000.00 3 20120419     68 MD 21111 1
1 850000.00 845000.00 3 20120319     69 AZ 85255 7 2 1475000.00 1475000.00 3
20120221     70 CA 94024 1 1 2375000.00 2545000.00 3 20120411     71 CO 80302 1
1   1800000.00 3 20120216     72 CO 80304 1 1 1365000.00 1450000.00 3 20120306  
  73 CO 80304 1 1 1070000.00 1070000.00 3 20120309     74 TX 77055 1 1  
910000.00 3 20120308     75 WI 54173 1 1   1774500.00 3 20120122     76 FL 34110
4 1   2000000.00 98 20120204     77 FL 34102 1 1   1330000.00 3 20120222     78
FL 33304 1 1 900000.00 930000.00 3 20120409     79 TX 77401 1 1 795000.00
795000.00 3 20120413     80 CA 95030 1 1   1400000.00 3 20120213     81 TX 77802
7 1   905000.00 3 20120306     82 CA 93405 1 1   1650000.00 3 20120208     83 IL
60048 1 1   810000.00 3 20120309     84 FL 33328 7 1 691000.00 700000.00 3
20120326     85 CA 92262 1 2 914000.00 915000.00 3 20120305     86 IN 46567 1 1
  1850000.00 3 20120216     87 WA 98816 1 1   795000.00 3 20120127     88 OR
97201 1 1 836900.00 860000.00 3 20120127     89 UT 84108 1 2 1100000.00
1136000.00 3 20120131     90 CT 06037 1 1 579900.00 580000.00 3 20120123     91
CA 92831 1 1 2068000.00 2068000.00 3 20120217     92 VA 23226 1 1   1035000.00 3
20120126     93 VA 22207 1 1   1245000.00 3 20120207     94 CA 91320 7 1  
840000.00 3 20120201     95 CA 90274 1 1   2795000.00 3 20120213     96 CA 95746
7 1 1150000.00 1150000.00 3 20120229     97 MA 02420 1 1   1200000.00 3 20120326
    98 TX 77386 7 1   758000.00 3 20120302     99 NV 89135 7 1   1703484.00 3
20120327     100 MI 48323 1 1   1600000.00 3 20120413     101 TX 77027 1 1  
1290000.00 3 20120319     102 CA 92881 7 1   705000.00 3 20120310     103 CA
90405 1 1 895000.00 1000000.00 3 20120316     104 ID 83814 7 1 560000.00
560000.00 3 20120405     105 CA 90046 1 1   2000000.00 3 20120330     106 AZ
85259 7 1 865000.00 865000.00 3 20120329     107 CT 06880 1 1   1550000.00 3
20120404     108 CA 91356 1 1 885000.00 885000.00 3 20120404     109 CA 92660 1
1 942000.00 950000.00 3 20120405     110 CO 80127 1 1   892000.00 3 20120322    
111 KS 66061 7 1 625000.00 630000.00 3 20120418     112 CA 90254 1 1  
1425000.00 3 20120424     113 GA 30327 7 1   850000.00 3 20120423     114 NV
89144 7 1 955000.00 1100000.00 3 20120421     115 CA 90210 1 1   1115000.00 3
20120308     116 TX 75225 1 1 1475000.00 1500000.00 3 20120309     117 TX 75225
1 1   1200000.00 3 20120417     118 TX 75225 1 1   1050000.00 3 20120229     119
TX 75219 4 1 808350.00 809000.00 3 20120319     120 TX 75225 1 1 1350000.00
1350000.00 3 20120402     121 TX 75209 1 1 3200000.00 3200000.00 3 20120423    
122 AL 36853 1 1   880000.00 3 20120201     123 CT 06824 1 1 945000.00 950000.00
3 20120204     124 FL 33629 1 1 670000.00 763500.00 3 20120203     125 MI 48009
1 1 750000.00 750000.00 3 20120323     126 MI 48301 1 1 1875000.00 1875000.00 3
20120313     127 NV 89135 7 1 575000.00 578000.00 3 20120316     128 TX 78209 1
1 1300000.00 1400000.00 3 20120117     129 TX 75225 1 1 1100000.00 1185000.00 3
20120308     130 TX 75209 1 1   980000.00 3 20120320     131 NY 10012 2 1
1125000.00 1200000.00 3 20120217     132 NJ 07090 1 1 1290000.00 1290000.00 3
20120326     133 CT 06903 1 1   1150000.00 3 20120217     134 CT 06878 1 1
1200000.00 1200000.00 3 20120224     135 TX 78015 7 1 675000.00 675000.00 3
20120222     136 TX 78006 7 1 835000.00 850000.00 3 20120306     137 AZ 85266 7
1 740000.00 742000.00 3 20111130     138 NC 27511 7 1 700000.00 720000.00 3
20111012     139 TX 75218 1 1   1050000.00 3 20120228     140 FL 33301 1 1  
1250000.00 3 20120205     141 CT 06830 3 3 2500000.00 2500000.00 3 20120130    
142 NY 10304 1 1   1800000.00 3 20120125     143 TX 79705 1 1 1266250.00
1275000.00 3 20120112     144 MD 21212 3 1   1070000.00 3 20120107     145 MD
21030 1 1 1995000.00 2000000.00 3 20120315     146 CA 94526 1 1   1175000.00 3
20110824     147 CA 92122 7 1   930000.00 3 20120218     148 FL 32550 3 2
1550000.00 1550000.00 3 20120221     149 MA 01890 1 1   795000.00 3 20120126    
150 CA 92881 1 1 750000.00 750000.00 3 20120131     151 CA 92130 7 1 1125000.00
1125000.00 3 20120316     152 CA 90254 1 1   2215000.00 3 20120225     153 CA
91011 1 1 950000.00 950000.00 3 20120319     154 TN 37075 1 1   805000.00 3
20111110     155 CA 92648 7 1   1400000.00 3 20111221     156 OH 45040 7 1  
1100000.00 3 20120128     157 CA 96001 1 1 875000.00 875000.00 3 20111209    
158 PA 19317 1 1   850000.00 3 20120216     159 TX 76092 7 1   1103000.00 3
20120224     160 TX 77024 7 1   1425000.00 3 20120215     161 TX 78746 1 1
838235.00 840000.00 3 20120208     162 TX 75033 7 1 650000.00 655000.00 3
20120321     163 TX 76034 7 1   770000.00 3 20120405     164 TX 76092 7 1  
1235000.00 3 20120220     165 TN 37215 7 1   770000.00 3 20110321     166 CA
95650 7 1   1029224.00 3 20120127     167 WA 99223 1 1   860000.00 3 20120131  
  168 CA 92107 1 1 849900.00 860000.00 3 20120223     169 TX 77005 1 1
1365000.00 1365000.00 3 20120316     170 TX 77025 1 1   978500.00 3 20120211    
171 GA 30342 1 1   1556000.00 3 20120215     172 TX 75205 1 1   1680000.00 3
20120202     173 TX 75225 1 1   2300000.00 3 20120328     174 CA 91024 1 1
987000.00 990000.00 3 20120309     175 CA 90266 1 1 1998000.00 1998000.00 3
20120221     176 TN 37405 1 1 887000.00 925000.00 3 20120404     177 UT 84121 1
1   1600000.00 3 20120305     178 CA 92069 7 1 900000.00 875000.00 3 20120309  
  179 WA 98125 1 1 1235000.00 1235000.00 3 20120330     180 WA 98109 1 1
854000.00 860000.00 3 20120307     181 FL 32259 7 1 963749.00 970000.00 3
20120302     182 MD 21658 7 1   850000.00 3 20111208     183 TX 77381 7 1  
1220000.00 3 20120224     184 TX 77382 7 1 788580.00 800000.00 3 20120308    
185 FL 33458 7 1 627165.00 650000.00 3 20120409     186 CA 95030 1 1 1540000.00
1540000.00 3 20120312     187 TX 75205 1 1   1500000.00 3 20120306     188 TX
78266 7 1   665000.00 3 20111117     189 TX 75225 1 1   1265000.00 3 20120216  
  190 TX 75225 1 1   895000.00 3 20120221     191 TX 75034 7 1   1180000.00 3
20120124     192 TX 75230 1 1 840000.00 800000.00 3 20120215     193 CA 92654 1
1   5000000.00 3 20120206     194 NM 87111 7 1 1275000.00 1300000.00 3 20120126
    195 IL 60022 1 1   1365000.00 3 20111207     196 IL 60521 1 1   1150000.00 3
20120308     197 IL 60521 1 1 1195000.00 1195000.00 3 20120419     198 TX 78701
4 1 1107150.00 1200000.00 3 20120322     199 TX 78733 7 1   695000.00 3 20120402
    200 VA 22032 1 1   1000000.00 3 20120313     201 MD 20817 1 1   1222000.00 3
20120314     202 AZ 85253 7 1 1300000.00 1300000.00 3 20120330     203 ID 83440
7 2 625000.00 640000.00 3 20120501     204 CA 92677 6 1 2300000.00 2300000.00 3
20120308     205 NJ 07021 1 1   1235000.00 3 20120406     206 CO 80305 1 1
827300.00 830000.00 3 20120412     207 TX 75205 1 1 727500.00 727500.00 3
20120427    



 



  131 132 133 134 135 136 137 138 139 140 KEY Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.8000 0.8000 0 0 0 2           0.7500 0.7500 0 0 0 3      
    0.7843 0.7843 0 0 0 4           0.8000 0.8000 0 0 0 5           0.7500
0.7500 0 0 0 6           0.7273 0.7273 0 0 0 7           0.8000 0.8000 0 0 0 8  
        0.8000 0.8000 0 0 0 9           0.6145 0.6145 0 0 0 10           0.5872
0.5872 0 0 0 11           0.6770 0.6770 0 0 0 12           0.7852 0.7852 0 0 0
13           0.8000 0.8000 0 0 0 14           0.7358 0.7358 0 0 0 15          
0.8000 0.8000 0 0 0 16           0.7954 0.7954 0 0 0 17           0.6162 0.6162
0 0 0 18           0.7660 0.7660 0 0 0 19           0.7434 0.7434 0 0 0 20      
    0.7000 0.7000 0 0 0 21           0.0779 0.0779 0 0 0 22           0.7142
0.7142 0 0 0 23           0.7000 0.6000 0 0 0 24           0.7182 0.7182 0 0 0
25           0.7500 0.7500 0 0 0 26           0.7000 0.7000 0 0 0 27          
0.7500 0.7500 0 0 0 28           0.7403 0.7403 0 0 0 29           0.8000 0.8000
0 0 0 30           0.8000 0.8000 0 0 0 31           0.7500 0.7500 0 0 0 32      
    0.7500 0.7500 0 0 0 33           0.5000 0.5000 0 0 0 34           0.8000
0.8000 0 0 0 35           0.7201 0.7201 0 0 0 36           0.8000 0.8000 0 0 0
37           0.8000 0.8000 0 0 0 38           0.6357 0.6357 0 0 0 39          
0.6466 0.6466 0 0 0 40           0.6000 0.6000 0 0 0 41           0.7200 0.7200
0 0 0 42           0.4109 0.4109 0 0 0 43           0.7499 0.7499 0 0 0 44      
    0.8000 0.8000 0 0 0 45           0.5628 0.5628 0 0 0 46           0.7325
0.4825 0 0 0 47           0.7089 0.7089 0 0 0 48           0.7015 0.7015 0 0 0
49           0.7866 0.6438 0 0 0 50           0.7000 0.7000 0 0 0 51          
0.5394 0.5394 0 0 0 52           0.8000 0.8000 0 0 0 53           0.7000 0.7000
0 0 0 54           0.5750 0.5750 0 0 0 55           0.7478 0.7478 0 0 0 56      
    0.6458 0.6458 0 0 0 57           0.2500 0.2500 0 0 0 58           0.3863
0.3863 0 0 0 59           0.7500 0.7500 0 0 0 60           0.7290 0.7290 0 0 0
61           0.6400 0.6400 0 0 0 62           0.5703 0.5703 0 0 0 63          
0.6500 0.6500 0 0 0 64           0.8000 0.8000 0 0 0 65           0.7497 0.7497
0 0 0 66           0.7394 0.7394 0 0 0 67           0.8000 0.8000 0 0 0 68      
    0.8000 0.8000 0 0 0 69           0.6500 0.6500 0 0 0 70           0.7000
0.7000 0 0 0 71           0.5500 0.5500 0 0 0 72           0.6703 0.6703 0 0 0
73           0.8000 0.8000 0 0 0 74           0.7912 0.7912 0 0 0 75          
0.5274 0.5274 0 0 0 76           0.5500 0.5000 0 0 0 77           0.5090 0.5090
0 0 0 78           0.7500 0.7500 0 0 0 79           0.8000 0.8000 0 0 0 80      
    0.6735 0.6735 0 0 0 81           0.6898 0.6898 0 0 0 82           0.6624
0.6624 0 0 0 83           0.8000 0.8000 0 0 0 84           0.8000 0.8000 0 0 0
85           0.7500 0.7500 0 0 0 86           0.5372 0.5372 0 0 0 87          
0.7132 0.7132 0 0 0 88           0.7499 0.7499 0 0 0 89           0.7500 0.7500
0 0 0 90           0.8000 0.8000 0 0 0 91           0.4835 0.4835 0 0 0 92      
    0.6019 0.6019 0 0 0 93           0.5903 0.5903 0 0 0 94           0.8000
0.8000 0 0 0 95           0.6937 0.6937 0 0 0 96           0.6521 0.6521 0 0 0
97           0.4791 0.4791 0 0 0 98           0.7493 0.7493 0 0 0 99          
0.7488 0.7488 0 0 0 100           0.7237 0.7237 0 0 0 101           0.7183
0.7183 0 0 0 102           0.8000 0.8000 0 0 0 103           0.8000 0.8000 0 0 0
104           0.8000 0.8000 0 0 0 105           0.3775 0.3775 0 0 0 106        
  0.8000 0.8000 0 0 0 107           0.5600 0.5600 0 0 0 108           0.8000
0.8000 0 0 0 109           0.8000 0.8000 0 0 0 110           0.5605 0.5605 0 0 0
111           0.8000 0.8000 0 0 0 112           0.5929 0.5929 0 0 0 113        
  0.7529 0.7529 0 0 0 114           0.7500 0.7500 0 0 0 115           0.6412
0.6412 0 0 0 116           0.5423 0.5423 0 0 0 117           0.6331 0.6331 0 0 0
118           0.6380 0.6380 0 0 0 119           0.8000 0.8000 0 0 0 120        
  0.8000 0.8000 0 0 0 121           0.3125 0.3125 0 0 0 122           0.7948
0.7948 0 0 0 123           0.8000 0.8000 0 0 0 124           0.8000 0.8000 0 0 0
125           0.7500 0.7500 0 0 0 126           0.7000 0.7000 0 0 0 127        
  0.8000 0.8000 0 0 0 128           0.7000 0.7000 0 0 0 129           0.6363
0.6363 0 0 0 130           0.6705 0.6705 0 0 0 131           0.7500 0.7500 0 0 0
132           0.7480 0.7480 0 0 0 133           0.7417 0.7417 0 0 0 134        
  0.6458 0.6458 0 0 0 135           0.8000 0.8000 0 0 0 136           0.8000
0.8000 0 0 0 137           0.7500 0.7500 0 0 0 138           0.8000 0.8000 0 0 0
139           0.7000 0.7000 0 0 0 140           0.5800 0.5800 0 0 0 141        
  0.6000 0.6000 0 0 0 142           0.7500 0.7500 0 0 0 143           0.7834
0.7834 0 0 0 144           0.6855 0.6855 0 0 0 145           0.5012 0.5012 0 0 0
146           0.8000 0.8000 0 0 0 147           0.6483 0.6483 0 0 0 148        
  0.6451 0.6451 0 0 0 149           0.7893 0.7893 0 0 0 150           0.7500
0.7500 0 0 0 151           0.5333 0.5333 0 0 0 152           0.7458 0.7458 0 0 0
153           0.8000 0.8000 0 0 0 154           0.7664 0.7664 0 0 0 155        
  0.6857 0.6857 0 0 0 156           0.8000 0.8000 0 0 0 157           0.8000
0.8000 0 0 0 158           0.8000 0.8000 0 0 0 159           0.7434 0.7434 0 0 0
160           0.7000 0.7000 0 0 0 161           0.7999 0.7999 0 0 0 162        
  0.7000 0.7000 0 0 0 163           0.8000 0.7236 0 0 0 164           0.6697
0.6697 0 0 0 165           0.7500 0.7500 0 0 0 166           0.7801 0.7801 0 0 0
167           0.8000 0.8000 0 0 0 168           0.7499 0.7499 0 0 0 169        
  0.7500 0.7500 0 0 0 170           0.8000 0.8000 0 0 0 171           0.6426
0.6426 0 0 0 172           0.5952 0.5952 0 0 0 173           0.3043 0.3043 0 0 0
174           0.8000 0.8000 0 0 0 175           0.7500 0.7500 0 0 0 176        
  0.8000 0.8000 0 0 0 177           0.7393 0.7393 0 0 0 178           0.7500
0.7500 0 0 0 179           0.8000 0.8000 0 0 0 180           0.7000 0.7000 0 0 0
181           0.7999 0.7999 0 0 0 182           0.7500 0.7500 0 0 0 183        
  0.6000 0.6000 0 0 0 184           0.7999 0.7999 0 0 0 185           0.7999
0.7999 0 0 0 186           0.6493 0.6493 0 0 0 187           0.6369 0.6369 0 0 0
188           0.8000 0.8000 0 0 0 189           0.6500 0.6500 0 0 0 190        
  0.7631 0.7631 0 0 0 191           0.7774 0.7774 0 0 0 192           0.8000
0.8000 0 0 0 193           0.3522 0.3522 0 0 0 194           0.4705 0.4705 0 0 0
195           0.4835 0.4835 0 0 0 196           0.7937 0.7937 0 0 0 197        
  0.5020 0.5020 0 0 0 198           0.5870 0.5870 0 0 0 199           0.7194
0.7194 0 0 0 200           0.8000 0.8000 0 0 0 201           0.6811 0.6811 0 0 0
202           0.7692 0.7692 0 0 0 203           0.7500 0.7500 0 0 0 204        
  0.6500 0.6500 0 0 0 205           0.5518 0.5518 0 0 0 206           0.8000
0.8000 0 0 0 207           0.8000 0.8000 0 0 0

 

 



  141 142 143 144 145 146 147 148 149 150 KEY MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
            36                     37                     38                    
39                     40                     41                     42        
            43                     44                     45                    
46                     47                     48                     49        
            50                     51                     52                    
53                     54                     55                     56        
            57                     58                     59                    
60                     61                     62                     63        
            64                     65                     66                    
67                     68                     69                     70        
            71                     72                     73                    
74                     75                     76                     77        
            78                     79                     80                    
81                     82                     83                     84        
            85                     86                     87                    
88                     89                     90                     91        
            92                     93                     94                    
95                     96                     97                     98        
            99                     100                     101                  
  102                     103                     104                     105  
                  106                     107                     108          
          109                     110                     111                  
  112                     113                     114                     115  
                  116                     117                     118          
          119                     120                     121                  
  122                     123                     124                     125  
                  126                     127                     128          
          129                     130                     131                  
  132                     133                     134                     135  
                  136                     137                     138          
          139                     140                     141                  
  142                     143                     144                     145  
                  146                     147                     148          
          149                     150                     151                  
  152                     153                     154                     155  
                  156                     157                     158          
          159                     160                     161                  
  162                     163                     164                     165  
                  166                     167                     168          
          169                     170                     171                  
  172                     173                     174                     175  
                  176                     177                     178          
          179                     180                     181                  
  182                     183                     184                     185  
                  186                     187                     188          
          189                     190                     191                  
  192                     193                     194                     195  
                  196                     197                     198          
          199                     200                     201                  
  202                     203                     204                     205  
                  206                     207                    

 

 



  151 152 153 154 155 156 157 158 159 160 KEY Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
        11 2                   21 3                   6.7 4                   13
5                   25 6                   9.5 7                   31 8        
          6.5 9                   4.83 10                   10 11              
    20 12                   14.7 13                   24 14                   6
15                   10 16                   15 17                   15 18      
            8 19                   35 20                   18 21                
  24 22                   15 23                   15 24                   21 25
                  10 26                   13 27                   6 28          
        35 29                   12 30                   10 31                  
25 32                   25 33                   20 34                   10 35  
                27 36                   28 37                   18 38          
        23 39                   10 40                   30 41                  
17 42                   30 43                   10 44                   15 45  
                2 46                   17 47                   22 48            
      25 49                   36 50                   10 51                   20
52                   10 53                   24 54                   10 55      
            0 56                   40 57                   6 58                
  30 59                   15 60                   20 61                   23 62
                  17 63                   35 64                   23 65        
          13 66                   3 67                   12 68                  
32 69                   25 70                   18 71                   22 72  
                16 73                   12 74                   14 75          
        30 76                   15 77                   9 78                  
16 79                   6 80                   15 81                   18 82    
              23 83                   16 84                   7 85              
    10 86                   40 87                   0 88                   14 89
                  6 90                   11 91                   25 92          
        16 93                   26 94                   29 95                  
26 96                   30 97                   0 98                   12 99    
              32 100                   30 101                   19 102          
        15 103                   23 104                   60 105                
  25 106                   27 107                   17 108                   15
109                   7 110                   32 111                   7 112    
              20 113                   17 114                   3 115          
        25 116                   7 117                   3 118                  
12 119                   7 120                   16 121                   5 122
                  25 123                   8 124                   25 125      
            8 126                   21 127                   10 128            
      0 129                   25 130                   39 131                  
12 132                   15 133                   14 134                   10
135                   15 136                   20 137                   25 138  
                15 139                   18 140                   13 141        
          17 142                   35 143                   30 144              
    45 145                   22 146                   15 147                  
20 148                   20 149                   2 150                   10 151
                  15 152                   12 153                   14 154      
            25 155                   14 156                 -13967.78 12 157    
            -168098.98 8 158                 -71816.15 22 159                
-15721.86 19 160                 -18933.86 10 161                 -163667.17 9
162                 -157241.03 32 163                 -7410.8 10 164            
    -2323.5 7 165                 0 3 166                 315.17 8 167          
      0 11 168                 1607.06 5 169                 -317643.06 5 170  
              -2440.07 8 171                 -21736.19 8 172                
-329833.88 11 173                 -45.91 29 174                 590.97 6 175    
            2682.55 0 176                 -111343.85 22 177                
796.55 18 178                 475.02 10 179                 267.58 10 180      
          0 15 181                 -17173.1 32 182                 -174917.47 0
183                 -36.01 19 184                 -117345.87 3 185              
  -84058.15 6 186                 -510370.33 0 187                 0 12 188    
            -75730.25 26 189                 -13058.5 7 190                
-447.67 4 191                 -229.95 11 192                 -204413.4 16.5 193
                0 21 194                 -665523.42 31 195                
-86856.67 6 196                 583.34 10 197                 -468787.92 10 198
                -364959.82 17 199                 -19.38 20 200                
-233629.79 9 201                 11257.42 15 202                 -272196.28 26
203                 -163533.97 21 204                 1894.52 9 205            
    -31.78 17 206                 -157553.71 12 207                 -133078.87 4



 



  161 162 163 164 165 166 167 168 169 170 KEY CoBrrw - Yrs at in Industry Junior
Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code 1   0 20420401 18668.14 0.00 0.00  
    Full 2 8 0 20420501 5484.27 0.00 0.00 5820.27 0.00 0.00 Full 3 6.7 0
20420501 45275.00 0.00 0.00 3111.00 0.00 0.00 Full 4 7.6 0 20420301 12949.82
0.00 0.00 12571.82 0.00 0.00 Full 5 25 0 20420401 20432.00 0.00 0.00 11587.98
0.00 0.00 Full 6 9.5 0 20420301 11226.98 0.00 0.00 10518.00 0.00 0.00 Full 7 23
0 20420401 17125.00 0.00 0.00 25069.00 0.00 0.00 Full 8   0 20420301 0.00 0.00
30249.00       Full 9 4.5 0 20420501 11425.00 1675.00 0.00 8000.00 0.00 0.00
Full 10 12 0 20420401 11625.00 0.00 0.00 7708.34 0.00 0.00 Full 11 30 0 20420401
62.00 0.00 0.00 14295.00 0.00 0.00 Full 12 12.7 0 20420501 6376.00 0.00 0.00
5563.00 0.00 0.00 Full 13   0 20420401 17570.50 0.00 0.00       Full 14   0
20420401 25564.00 0.00 0.00       Full 15 10 0 20420501 10550.00 0.00 0.00
9550.00 0.00 0.00 Full 16 14 0 20420401 13266.67 0.00 0.00 15833.34 0.00 0.00
Full 17   0 20420301 15312.48 0.00 0.00 0.00 0.00 0.00 Full 18   0 20420301
47942.00 0.00 0.00 0.00 0.00 0.00 Full 19 20 0 20420401 8803.00 0.00 0.00
3125.00 0.00 0.00 Full 20   0 20420401 92526.00 0.00 0.00 0.00 0.00 0.00 Full 21
  0 20420301 0.00 0.00 0.00       Full 22   0 20420501 41261.00 0.00 0.00 0.00
0.00 0.00 Full 23 8 235000 20420501 87598.00 0.00 0.00 9333.00 0.00 0.00 Full 24
  0 20420401 20833.74 0.00 0.00       Full 25   0 20420501 0.00 0.00 0.00 0.00
0.00 0.00 Full 26   0 20420501 41600.00 0.00 0.00       Full 27   0 20420501
19533.00 0.00 0.00       Full 28   0 20420401 11823.71 3588.65 0.00 950.00 0.00
0.00 Full 29   0 20420401 16250.00 0.00 0.00       Full 30   0 20420301 22191.21
0.00 0.00 0.00 0.00 0.00 Full 31   0 20420501 47409.87 0.00 0.00 0.00 0.00 0.00
Full 32   0 20420501 19828.75 4695.00 0.00 0.00 0.00 0.00 Full 33   0 20420401
30694.00 0.00 0.00 0.00 0.00 0.00 Full 34 11 0 20420401 7282.00 0.00 0.00
8164.00 0.00 0.00 Full 35 8 0 20420501 17155.66 0.00 0.00 4760.17 0.00 0.00 Full
36 23 0 20420501 14915.58 0.00 0.00 10824.32 0.00 0.00 Full 37   0 20420501
12154.65 5880.41 0.00       Full 38   0 20420501 31637.54 0.00 0.00       Full
39   0 20420301 17964.67 0.00 0.00 2381.08 0.00 0.00 Full 40   0 20420301
25190.55 0.00 0.00       Full 41   0 20420301 27246.93 0.00 0.00       Full 42
30 0 20420501 41835.00 0.00 0.00 5000.00 0.00 0.00 Full 43 10 0 20420101
51139.00 0.00 0.00 0.00 0.00 0.00 Full 44   0 20420201 14491.64 0.00 0.00      
Full 45 4 0 20420301 23050.00 0.00 0.00 0.00 0.00 0.00 Full 46   450000 20420301
28138.00 0.00 0.00 0.00 0.00 0.00 Full 47   0 20420301 70948.00 0.00 0.00      
Full 48 20 0 20420501 10333.33 0.00 0.00 9776.40 0.00 0.00 Full 49   20838
20420401 23049.67 0.00 0.00 0.00 0.00 0.00 Full 50 10 0 20420301 18950.08 0.00
0.00 16125.66 0.00 0.00 Full 51   0 20420301 168814.00 0.00 0.00       Full 52  
0 20420401 20833.33 8439.73 0.00       Full 53 24 0 20420301 33919.00 0.00 0.00
17042.67 0.00 0.00 Full 54 4 0 20420501 12490.00 0.00 0.00 3284.06 0.00 0.00
Full 55   0 20420301 11682.00 0.00 0.00 821.70 0.00 0.00 Full 56 35 0 20420601
10846.74 0.00 0.00 11267.83 0.00 0.00 Full 57   0 20420501 18476.72 0.00 0.00
0.00 0.00 0.00 Full 58   0 20420501 140439.54 0.00 0.00 0.00 0.00 0.00 Full 59  
0 20420501 22500.00 0.00 0.00       Full 60   0 20420601 17954.16 0.00 0.00 0.00
0.00 0.00 Full 61 23 0 20420401 14459.92 0.00 0.00 13359.92 0.00 0.00 Full 62  
0 20420501 21747.00 0.00 0.00 0.00 0.00 0.00 Full 63 6 0 20420501 17580.00 0.00
0.00 0.00 0.00 0.00 Full 64   0 20420501 8897.00 0.00 0.00       Full 65   0
20420401 21433.33 0.00 0.00 0.00 0.00 0.00 Full 66   0 20420501 5833.33 9072.22
0.00 0.00 0.00 0.00 Full 67   0 20420601 1972.00 0.00 15645.65 0.00 0.00 0.00
Full 68 25 0 20420501 8176.79 0.00 0.00 8176.79 0.00 0.00 Full 69 26 0 20420401
57290.00 0.00 0.00 9959.32 0.00 0.00 Full 70   0 20420501 26541.67 11081.25 0.00
12864.82 0.00 0.00 Full 71   0 20420401 278945.00 0.00 0.00       Full 72 10 0
20420401 12377.75 0.00 0.00 6666.66 0.00 0.00 Full 73 12 0 20420401 14570.50
0.00 0.00 9383.08 0.00 0.00 Full 74 12 0 20420501 17737.00 0.00 0.00 9345.59
0.00 0.00 Full 75 30 0 20420301 23370.00 0.00 0.00 19863.00 0.00 0.00 Full 76  
100000 20420301 19333.00 0.00 0.00 0.00 0.00 0.00 Full 77   0 20420401 28176.16
0.00 0.00 0.00 0.00 0.00 Full 78   0 20420501 14583.33 0.00 0.00       Full 79
10 0 20420501 6958.34 0.00 0.00 14833.33 0.00 0.00 Full 80 6 0 20420401 12500.00
0.00 0.00 1472.00 0.00 0.00 Full 81 18 0 20420501 24200.00 0.00 0.00 4498.42
0.00 0.00 Full 82   0 20420501 247554.75 0.00 0.00 0.00 0.00 0.00 Full 83   0
20420501 25000.00 0.00 0.00 0.00 0.00 0.00 Full 84 10 0 20420401 10687.45 0.00
0.00 10387.45 0.00 0.00 Full 85   0 20420401 16666.67 0.00 16085.00       Full
86   0 20420401 22124.63 0.00 0.00       Full 87   0 20420401 0.00 0.00 0.00    
  Full 88 11 0 20420301 10625.33 1483.01 0.00 6588.40 0.00 0.00 Full 89   0
20420301 99918.58 0.00 0.00       Full 90 14 0 20420301 0.00 0.00 11700.97
9258.33 0.00 0.00 Full 91   0 20420401 16439.50 0.00 0.00       Full 92   0
20420401 14272.51 0.00 0.00       Full 93   0 20420401 10187.70 0.00 0.00      
Full 94   0 20420501 8500.00 0.00 4266.23       Full 95   0 20420401 39674.25
0.00 0.00 0.00 0.00 0.00 Full 96   0 20420401 12916.67 28288.96 0.00 0.00 0.00
0.00 Full 97 15 0 20420501 2437.48 0.00 0.00 6015.60 0.00 0.00 Full 98 7 0
20420401 5822.00 0.00 0.00 7767.07 0.00 0.00 Full 99 32 0 20420501 18644.83 0.00
0.00 11072.96 0.00 0.00 Full 100   0 20420601 87487.08 0.00 0.00 0.00 0.00 0.00
Full 101   0 20420501 18922.04 0.00 0.00       Full 102 16 0 20420401 14809.58
0.00 0.00 7687.65 0.00 0.00 Full 103 19 0 20420401 9432.16 3815.59 0.00 11741.42
0.00 0.00 Full 104   0 20420501 30748.90 0.00 0.00       Full 105   0 20420501
45100.00 0.00 0.00 0.00 0.00 0.00 Full 106   0 20420501 24166.67 0.00 0.00 0.00
0.00 0.00 Full 107 9 0 20420501 15000.00 0.00 0.00 8750.00 0.00 0.00 Full 108 15
0 20420501 9642.50 3145.12 0.00 8224.67 0.00 0.00 Full 109   0 20420501 12499.99
0.00 2500.00       Full 110   0 20420601 15544.66 0.00 0.00       Full 111   0
20420601 11250.07 0.00 0.00       Full 112 5 0 20420601 0.00 0.00 0.00 12364.54
0.00 0.00 Full 113 15 0 20420601 7510.53 0.00 0.00 15000.00 0.00 0.00 Full 114  
0 20420601 34377.00 0.00 0.00       Full 115 25 0 20420401 9166.66 0.00 0.00
11388.14 0.00 0.00 Full 116   0 20420501 7083.00 0.00 8242.92 0.00 0.00 0.00
Full 117 5 0 20420501 6705.33 0.00 0.00 21184.80 0.00 0.00 Full 118   0 20420401
22916.66 0.00 0.00 0.00 0.00 0.00 Full 119   0 20420401 21916.66 0.00 0.00 0.00
0.00 0.00 Full 120 16 0 20420501 17083.32 0.00 0.00 11465.16 0.00 0.00 Full 121
  0 20420601 2901.58 0.00 0.00       Full 122   0 20420301 18939.00 0.00 0.00
0.00 0.00 0.00 Full 123 5 0 20420401 8333.34 16481.00 0.00 7500.00 0.00 0.00
Full 124 3 0 20420401 11640.00 0.00 0.00 9250.00 0.00 0.00 Full 125   0 20420501
11551.00 0.00 0.00 0.00 0.00 0.00 Full 126   0 20420501 78071.46 0.00 0.00 0.00
0.00 0.00 Full 127   0 20420501 16456.51 0.00 0.00       Full 128   0 20420301
0.00 0.00 0.00       Full 129   0 20420401 20000.00 5926.86 0.00 0.00 0.00 0.00
Full 130   0 20420501 16666.67 0.00 0.00 0.00 0.00 0.00 Full 131 10 0 20420602
22419.26 0.00 0.00 4359.74 0.00 0.00 Full 132   0 20420601 25000.00 0.00 0.00
0.00 0.00 0.00 Full 133 13 0 20420401 53894.00 0.00 0.00 12638.88 0.00 0.00 Full
134 5 0 20420401 8850.08 0.00 0.00 14999.98 0.00 0.00 Full 135   0 20420301
15666.67 0.00 0.00 0.00 0.00 0.00 Full 136   0 20420401 18333.33 0.00 0.00 0.00
0.00 0.00 Full 137 25 0 20420201 23554.00 0.00 0.00 35685.00 0.00 0.00 Full 138
  0 20411201 17471.76 0.00 0.00       Full 139   0 20420501 3390.33 0.00 0.00  
    Full 140   0 20420301 34430.00 0.00 0.00       Full 141   0 20420401
801359.00 0.00 0.00       Full 142   0 20420301 30869.13 0.00 0.00       Full
143   0 20420301 0.00 0.00 0.00 0.00 0.00 0.00 Full 144   0 20420301 20648.62
0.00 0.00 0.00 0.00 0.00 Full 145   0 20420501 25025.00 0.00 0.00 0.00 0.00 0.00
Full 146   0 20411101 34932.00 0.00 0.00       Full 147   0 20420401 10033.33
0.00 0.00       Full 148   0 20420301 69904.25 0.00 0.00 0.00 0.00 0.00 Full 149
  0 20420301 17083.16 0.00 0.00 0.00 0.00 0.00 Full 150 12 0 20420401 12500.00
0.00 0.00 5925.25 0.00 0.00 Full 151   0 20420501 14102.40 0.00 0.00 0.00 0.00
0.00 Full 152   0 20420401 35250.00 0.00 0.00 0.00 0.00 0.00 Full 153   0
20420501 12916.67 0.00 0.00 0.00 0.00 0.00 Full 154   0 20420201 12745.00 0.00
0.00       Full 155 15 0 20420201 23750.00 0.00 0.00 6358.00 0.00 0.00 Full 156
  0 20420301 31303.77 0.00 0.00       Full 157 0 0 20420201 15409.00 0.00 0.00
0.00 0.00 0.00 Full 158 5 0 20420501 33821.00 0.00 0.00 0.00 0.00 0.00 Full 159
  0 20420401 56227.38 0.00 0.00 0.00 0.00 0.00 Full 160 10 0 20420401 22838.22
0.00 0.00 5368.00 0.00 0.00 Full 161 1 0 20420401 0.00 0.00 11620.00 5000.00
0.00 0.00 Full 162   0 20420501 40275.00 0.00 0.00       Full 163   56998
20420501 18166.67 4158.67 0.00       Full 164   0 20420401 27016.71 0.00 0.00
0.00 0.00 0.00 Full 165 17 0 20410801 5385.00 0.00 0.00 146034.00 0.00 0.00 Full
166   0 20420401 22822.00 0.00 0.00 0.00 0.00 0.00 Full 167   0 20420301 5182.00
0.00 33998.00 0.00 0.00 0.00 Full 168 12 0 20420401 8375.00 0.00 0.00 10758.32
0.00 0.00 Full 169   0 20420601 37683.00 0.00 0.00 0.00 0.00 0.00 Full 170 6 0
20420401 12133.33 3604.33 0.00 9200.00 0.00 0.00 Full 171 12 0 20420401 5416.66
0.00 0.00 8749.97 0.00 0.00 Full 172 12 0 20420401 29076.08 0.00 0.00 5050.00
0.00 0.00 Full 173   0 20420501 4409.99 11681.58 6540.00 0.00 0.00 0.00 Full 174
  0 20420501 15745.77 0.00 0.00 0.00 0.00 0.00 Full 175   0 20420401 74980.00
0.00 0.00 0.00 0.00 0.00 Full 176   0 20420501 7916.67 7201.44 0.00       Full
177 10 0 20420501 19916.00 0.00 0.00 13136.00 0.00 0.00 Full 178 10 0 20420401
20974.00 0.00 0.00 5458.00 0.00 0.00 Full 179 10 0 20420501 24967.60 0.00 0.00
24967.60 0.00 0.00 Full 180   0 20420401 17976.50 0.00 0.00 0.00 0.00 0.00 Full
181   0 20420501 22102.25 0.00 0.00       Full 182 36 0 20420201 1705.90 0.00
0.00 12514.00 0.00 0.00 Full 183   0 20420401 23006.71 0.00 0.00 0.00 0.00 0.00
Full 184   0 20420401 14501.67 5159.00 0.00       Full 185 7 0 20420601 9833.34
140.75 0.00 1197.88 0.00 0.00 Full 186 12 0 20420501 0.00 0.00 0.00 12500.00
8333.33 0.00 Full 187   0 20420501 24915.50 0.00 0.00 0.00 0.00 0.00 Full 188 46
0 20420201 8698.21 0.00 0.00 15714.16 0.00 0.00 Full 189   0 20420401 16666.67
8333.33 0.00 0.00 0.00 0.00 Full 190   0 20420401 12043.00 0.00 0.00 0.00 0.00
0.00 Full 191   0 20420301 21327.00 0.00 0.00 0.00 0.00 0.00 Full 192 16 0
20420401 0.00 0.00 0.00 27527.00 0.00 0.00 Full 193   0 20420401 29625.50 0.00
0.00       Full 194   0 20420301 22500.00 0.00 0.00       Full 195 6 0 20420201
0.00 0.00 0.00 14998.53 0.00 0.00 Full 196 10 0 20420401 11544.10 0.00 0.00
29211.67 0.00 0.00 Full 197 5 0 20420501 43396.44 0.00 0.00 6106.53 0.00 0.00
Full 198 17 0 20420401 79343.00 0.00 0.00 20616.66 0.00 0.00 Full 199   0
20420501 8817.32 0.00 0.00       Full 200   0 20420501 27916.67 0.00 0.00 0.00
0.00 0.00 Full 201 20 0 20420501 16210.46 0.00 0.00 0.00 0.00 0.00 Full 202   0
20420601 53526.00 0.00 0.00 0.00 0.00 0.00 Full 203   0 20420601 28833.33 0.00
0.00 0.00 0.00 0.00 Full 204 9 0 20420501 24530.00 0.00 0.00 24530.00 0.00 0.00
Full 205   0 20420601 24166.00 0.00 0.00 0.00 0.00 0.00 Full 206   0 20420601
9583.33 1404.44 0.00       Full 207 1 0 20420601 9000.00 0.00 0.00 5271.49 0.00
0.00 Full





 

 



  171 172 KEY RWT Income Verification RWT Asset Verification 1 2 Years 2 Months
2 2 Years 2 Months 3 2 Years 2 Months 4 2 Years 2 Months 5 2 Years 2 Months 6 2
Years 2 Months 7 2 Years 2 Months 8 2 Years 2 Months 9 2 Years 2 Months 10 2
Years 2 Months 11 2 Years 2 Months 12 2 Years 2 Months 13 2 Years 2 Months 14 2
Years 2 Months 15 2 Years 2 Months 16 2 Years 2 Months 17 2 Years 2 Months 18 2
Years 2 Months 19 2 Years 2 Months 20 2 Years 2 Months 21 2 Years 2 Months 22 2
Years 2 Months 23 2 Years 2 Months 24 2 Years 2 Months 25 2 Years 2 Months 26 2
Years 2 Months 27 2 Years 2 Months 28 2 Years 2 Months 29 2 Years 2 Months 30 2
Years 2 Months 31 2 Years 2 Months 32 2 Years 2 Months 33 2 Years 2 Months 34 2
Years 2 Months 35 2 Years 2 Months 36 2 Years 2 Months 37 2 Years 2 Months 38 2
Years 2 Months 39 2 Years 2 Months 40 2 Years 2 Months 41 2 Years 2 Months 42 2
Years 2 Months 43 2 Years 2 Months 44 2 Years 2 Months 45 2 Years 2 Months 46 2
Years 2 Months 47 2 Years 2 Months 48 2 Years 2 Months 49 2 Years 2 Months 50 2
Years 2 Months 51 2 Years 2 Months 52 2 Years 2 Months 53 2 Years 2 Months 54 2
Years 2 Months 55 2 Years 2 Months 56 2 Years 2 Months 57 2 Years 2 Months 58 2
Years 2 Months 59 2 Years 2 Months 60 2 Years 2 Months 61 2 Years 2 Months 62 2
Years 2 Months 63 2 Years 2 Months 64 2 Years 2 Months 65 2 Years 2 Months 66 2
Years 2 Months 67 2 Years 2 Months 68 2 Years 2 Months 69 2 Years 2 Months 70 2
Years 2 Months 71 2 Years 2 Months 72 2 Years 2 Months 73 2 Years 2 Months 74 2
Years 2 Months 75 2 Years 2 Months 76 2 Years 2 Months 77 2 Years 2 Months 78 2
Years 2 Months 79 2 Years 2 Months 80 2 Years 2 Months 81 2 Years 2 Months 82 2
Years 2 Months 83 2 Years 2 Months 84 2 Years 2 Months 85 2 Years 2 Months 86 2
Years 2 Months 87 1 Year 2 Months 88 2 Years 2 Months 89 2 Years 1 Month 90 2
Years 2 Months 91 2 Years 2 Months 92 2 Years 2 Months 93 2 Years 2 Months 94 2
Years 2 Months 95 2 Years 2 Months 96 2 Years 2 Months 97 2 Years 2 Months 98 2
Years 2 Months 99 2 Years 2 Months 100 2 Years 2 Months 101 2 Years 2 Months 102
2 Years 2 Months 103 2 Years 2 Months 104 2 Years 2 Months 105 2 Years 2 Months
106 2 Years 2 Months 107 2 Years 2 Months 108 2 Years 2 Months 109 2 Years 2
Months 110 2 Years 2 Months 111 2 Years 2 Months 112 2 Years 2 Months 113 2
Years 2 Months 114 2 Years 2 Months 115 2 Years 2 Months 116 2 Years 2 Months
117 2 Years 2 Months 118 2 Years 2 Months 119 2 Years 2 Months 120 2 Years 2
Months 121 2 Years 2 Months 122 2 Years 2 Months 123 2 Years 2 Months 124 2
Years 2 Months 125 2 Years 2 Months 126 2 Years 2 Months 127 2 Years 2 Months
128 2 Years 2 Months 129 2 Years 2 Months 130 2 Years 2 Months 131 2 Years 2
Months 132 2 Years 2 Months 133 2 Years 2 Months 134 2 Years 2 Months 135 2
Years 2 Months 136 2 Years 2 Months 137 2 Years 2 Months 138 2 Years 2 Months
139 2 Years 2 Months 140 2 Years 2 Months 141 2 Years 2 Months 142 2 Years 2
Months 143 2 Years 2 Months 144 2 Years 2 Months 145 2 Years 2 Months 146 2
Years 2 Months 147 2 Years 2 Months 148 2 Years 2 Months 149 2 Years 2 Months
150 2 Years 2 Months 151 2 Years 2 Months 152 2 Years 2 Months 153 2 Years 2
Months 154 2 Years 2 Months 155 2 Years 2 Months 156 2 Years 2 Months 157 2
Years 2 Months 158 2 Years 2 Months 159 2 Years 2 Months 160 2 Years 2 Months
161 2 Years 2 Months 162 2 Years 2 Months 163 2 Years 2 Months 164 2 Years 2
Months 165 2 Years 1 Month 166 2 Years 2 Months 167 2 Years 2 Months 168 2 Years
2 Months 169 2 Years 2 Months 170 2 Years 2 Months 171 2 Years 2 Months 172 2
Years 2 Months 173 2 Years 2 Months 174 2 Years 2 Months 175 2 Years 2 Months
176 2 Years 2 Months 177 2 Years 2 Months 178 2 Years 2 Months 179 2 Years 2
Months 180 2 Years 2 Months 181 2 Years 2 Months 182 2 Years 2 Months 183 2
Years 2 Months 184 2 Years 2 Months 185 2 Years 2 Months 186 2 Years 2 Months
187 2 Years 2 Months 188 2 Years 2 Months 189 2 Years 2 Months 190 2 Years 2
Months 191 2 Years 2 Months 192 2 Years 2 Months 193 2 Years 2 Months 194 2
Years 2 Months 195 2 Years 2 Months 196 2 Years 2 Months 197 2 Years 2 Months
198 2 Years 2 Months 199 2 Years 2 Months 200 2 Years 2 Months 201 2 Years 2
Months 202 2 Years 2 Months 203 2 Years 2 Months 204 2 Years 2 Months 205 2
Years 2 Months 206 2 Years 2 Months 207 2 Years 2 Months



 



ASF RMBS DISCLOSURE PACKAGE

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.   Field Number
Field Name Field Description Type of Field Data Type Sample Data Format When
Applicable? Valid Values Proposed Unique Coding Notes   1 Primary Servicer The
MERS Organization ID of the company that has or will have the right to service
the loan. General Information Numeric – Integer 2351805 9(7) Always ”9999999” if
Unknown       2 Servicing Fee—Percentage Aggregate monthly fee paid to all
servicers, stated in decimal form. General Information Numeric - Decimal 0.0025
9.999999 Loans without flat-dollar servicing fees >= 0 and < 1   Must be
populated if Field 3 is Null   3 Servicing Fee—Flat-dollar Aggregate monthly fee
paid to all servicers, stated as a dollar amount. General Information Numeric –
Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

<= 999

  Must be populated if 2 is Null   4 Servicing Advance Methodology The manner in
which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

    5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always ”9999999” if Unknown  
    6 Loan Group Indicates the collateral group number in which the loan falls
(for structures with multiple collateral groups). Use “1” if there is only one
loan group. General Information Text 1A XXXX Always “UNK” if Unknown       7
Loan Number Unique National Mortgage Loan ID Number (Vendor TBD). General
Information Numeric – Integer TBD TBD Always TBD   Details to be provided by
Vendor   8 Amortization Type Indicates whether the loan’s interest rate is fixed
or adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99
Always See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

    9 Lien Position A number indicating the loan’s lien position (1 = first
lien, etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown     10
HELOC Indicator Indicates whether the loan is a home equity line of credit. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric –
Integer 9 99 Always See Coding See Appendix A     12 Cash Out Amount Cash Out
Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds]
– [Closing Costs] – [Prepays]
For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0           13 Total Origination and Discount
Points (in dollars) Amount paid to the lender to increase the lender’s effective
yield and, in the case of discount points, to reduce the interest rate paid by
the borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0   Typically
Lines 801 and 802 of HUD Settlement Statement   14 Covered/High Cost Loan
Indicator Indicates whether the loan is categorized as “high cost” or “covered”
according to state or federal statutes or regulations. Loan Type Numeric –
Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    15 Relocation Loan Indicator Indicates whether the loan is part of a
corporate relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    16 Broker Indicator Indicates whether a broker took the application. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    17 Channel Code indicating the source (channel) from which the Issuer
obtained the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

    18 Escrow Indicator Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

    19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of
all associated senior mortgages at the time of origination of the subordinate
lien.  Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position
> 1 >= 0       20 Loan Type of Most Senior Lien For non-first mortgages,
indicates whether the associated first mortgage is a Fixed, ARM, Hybrid, or
negative amortization loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien
Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

    21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage. Mortgage Lien Info Numeric – Integer 23 999

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

>= 0       22 Neg Am Limit of Most Senior Lien For non-first mortgages where the
associated first mortgage features negative amortization, the maximum percentage
by which the negatively amortizing balance may increase (expressed as a
proportion of the senior lien’s original balance). Mortgage Lien Info Numeric –
Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2       23 Junior Mortgage Balance For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known). Mortgage Lien Info Numeric – Decimal 51775.12
9(10).99 If Lien Position = 1 and there is a 2nd lien on the subject property >=
0   Subject to Regulatory Confirmation   24 Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a
2nd lien on the subject property “19010101” if unknown       25 Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust Loan Term and
Amortization Type Date 20090914 YYYYMMDD Always “19010101” if unknown       26
Original Loan Amount The dollar amount of the mortgage loan, as specified on the
mortgage note at the time of the loan’s origination. For HELOCs, the maximum
available line of credit. Loan Term and Amortization Type Numeric – Decimal
150000 9(10).99 Always >0       27 Original Interest Rate The original note rate
as indicated on the mortgage note. Loan Term and Amortization Type Numeric –
Decimal 0.0475 9.999999 Always > 0 and <= 1       28 Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month. Loan Term and
Amortization Type Numeric – Integer 360 999 Always >= 60       29 Original Term
to Maturity The initial number of months between loan origination and the loan
maturity date, as specified on the mortgage note. Loan Term and Amortization
Type Numeric – Integer 60 999 Always >0 N/A     30 First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note. Loan Term and Amortization Type Date 20090914
YYYYMMDD Always “19010101” if unknown N/A     31 Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type Numeric – Integer 2 99 Always See Coding

1= Simple

2 = Actuarial

99 = Unknown

    32 Original Interest Only Term Original interest-only term for a loan in
months (including NegAm Loans). Loan Term and Amortization Type Numeric –
Integer 60 999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

      33 Buy Down Period The total number of months during which any buy down is
in effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

      34 HELOC Draw Period The original number of months during which the
borrower may draw funds against the HELOC account. Loan Term and Amortization
Type Numeric – Integer 24 999 HELOCs Only >= 12 and <= 120       35 Scheduled
Loan Amount Mortgage loan scheduled principal balance as of cut-off date. For
HELOCs, the current drawn amount. Loan Term and Amortization Type Numeric –
Decimal 248951.19 9(10).99 Always >= 0       36 Current Interest Rate The
interest rate used to calculate the current P&I or I/O payment. Loan Term and
Amortization Type Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1      
37 Current Payment Amount Due Next Total Payment due to be collected (including
principal, interest or both—but Exclude Escrow Amounts). Loan Term and
Amortization Type Numeric – Decimal 1250.15 9(10).99 Always > 0       38
Scheduled Interest Paid
Through Date   Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown       39 Current Payment Status Number of payments the
borrower is past due as of the securitization cut-off date. Loan Term and
Amortization Type Numeric – Integer 3 99 Always >= 0       40 Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only
See Coding See Appendix B     41 ARM Look-back Days The number of days prior to
the interest rate adjustment date to retrieve the index value. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 45 99 ARMs Only >= 0 to <=99       42 Gross
Margin The percentage stated on the mortgage note representing the spread
between the ARM Index value and the mortgage interest rate. The gross mortgage
margin is added to the index value to establish a new gross interest rate in the
manner prescribed on the mortgage note. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.03 9.999999 ARMs Only >0 and <= 1       43 ARM Round Flag An
indicator of whether an adjusted interest rate is rounded to the next higher ARM
round factor, to the next lower round factor, or to the nearest round factor.
Adjustable Rate Mortgages (ARMs) Numeric – Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

    44 ARM Round Factor The percentage to which an adjusted interest rate is to
be rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1       45 Initial Fixed Rate Period For hybrid ARMs, the period
between the first payment date of the mortgage and the first interest rate
adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999
Hybrid ARMs Only >= 1 to <=240       46 Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric –
Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     47 Initial Interest
Rate  Cap (Change Down) The maximum percentage by which the mortgage note rate
may decrease at the first interest rate adjustment date. Adjustable Rate
Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no
cap     48 Subsequent Interest Rate Reset Period The number of months between
subsequent rate adjustments. Adjustable Rate Mortgages (ARMs) Numeric – Integer
60 999 ARMs Only >=0 and <= 120   0 = Loan does not adjust after initial reset  
49 Subsequent Interest Rate (Change Down) The maximum percentage by which the
interest rate may decrease at each rate adjustment date after the initial
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999
ARMs Only >= 0 and <= 1 99=no cap     50 Subsequent Interest Rate Cap (Change
Up) The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap     51
Lifetime Maximum Rate (Ceiling) The maximum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.125 9.999999 ARMs Only >= 0 and <= 1   =1 if no ceiling specified       52
Lifetime Minimum Rate (Floor) The minimum interest rate that can be in effect
during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric – Decimal
0.015 9.999999 ARMs Only >= 0 and <= 1   If no floor is specified enter the
greater of the margin or 0.   53 Negative Amortization Limit The maximum amount
of negative amortization allowed before recast is required. (Expressed as a
percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2    
  54 Initial Negative Amortization Recast Period The number of months in which
the payment is required to recast if the loan does not reach the prescribed
maximum balance earlier. Negative Amortization Numeric – Integer 60 999
Negatively Amortizing ARMs Only >=0       55 Subsequent Negative Amortization
Recast Period The number of months after which the payment is required to recast
AFTER the first recast period. Negative Amortization Numeric – Integer 48 999
Negatively Amortizing ARMs Only >=0       56 Initial Fixed Payment Period Number
of months after origination during which the payment is fixed. Negative
Amortization Numeric – Integer 60 999 Negatively Amortizing Hybrid ARMs Only >=
0 to <=120       57 Subsequent Payment Reset Period Number of months between
payment adjustments after first payment reset. Negative Amortization Numeric –
Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120       58 Initial
Periodic Payment Cap The maximum percentage by which a payment can change
(increase or decrease) in the first period.  Negative Amortization Numeric –
Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >= 0 and < 1       59
Subsequent Periodic Payment Cap The maximum percentage by which a payment can
change (increase or decrease) in one period after the initial cap.  Negative
Amortization Numeric – Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >=
0 and < 1       60 Initial Minimum Payment Reset Period The maximum number of
months a borrower can initially pay the minimum payment before a new minimum
payment is determined. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       61 Subsequent Minimum Payment Reset
Period The maximum number of months (after the initial period) a borrower can
pay the minimum payment before a new minimum payment is determined after the
initial period. Negative Amortization Numeric – Integer 12 999 Negatively
Amortizing ARMs Only >= 0 to <=120       62 Option ARM Indicator An indicator of
whether the loan is an Option ARM. Negative Amortization Numeric – Integer 1 99
ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

    63 Options at Recast The means of computing the lowest monthly payment
available to the borrower after recast. Option ARM Numeric – Integer 2 99 Option
ARMs Only N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

    64 Initial Minimum Payment The initial minimum payment the borrower is
permitted to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0  
    65 Current Minimum Payment Current Minimum Payment (in dollars). Negative
Amortization Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0       66
Prepayment Penalty Calculation A description of how the prepayment penalty would
be calculated during each phase of the prepayment penalty term. Prepayment
Penalties Numeric – Integer 12 99 Always See Coding See Appendix C     67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

 

 

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

    68 Prepayment Penalty Total Term The total number of months that the
prepayment penalty may be in effect. Prepayment Penalties Numeric – Integer 60
999 All loans with Prepayment Penalties (i.e., loans for which Field 66 =
something other than “0”) >0 to <=120       69 Prepayment Penalty Hard Term For
hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans
with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to
<=120       70 Primary Borrower ID A lender-generated ID number for the primary
borrower on the mortgage Borrower Numeric—Integer 123456789 999999999 Always >0
  Used to identify the number of times a single borrower appears in a given
deal.   71 Number of Mortgaged Properties The number of residential properties
owned by the borrower that currently secure mortgage loans. Borrower Numeric –
Integer 1 99 Always > 0       72 Total Number of Borrowers The number of
Borrowers who are obligated to repay the mortgage note. Borrower Numeric –
Integers 2 99 Always > 0       73 Self-employment Flag An indicator of whether
the primary borrower is self-employed. Borrower Numeric – Integer 1 99 Always
See Coding

0 = No

1 = Yes

99 = Unknown

    74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining
to the subject property other than principal and interest (includes common
charges, condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and
Amortization Type Numeric – Decimal 1789.25 9(10).99 Always > 0       75 Length
of Employment: Borrower The number of years of service with the borrower’s
current employer as of the date of the loan. Borrower Qualification Numeric –
Decimal 3.5 99.99 Always >=0 99 = Retired, None employment income soure (social
security, trust income, dividends, etc.)     76 Length of Employment:
Co-Borrower The number of years of service with the co-borrower’s current
employer as of the date of the loan. Borrower Qualification Numeric – Decimal
3.5 99.99 If “Total Number of Borrowers” > 1 >= 0 99 = Retired, None employment
income soure (social security, trust income, dividends, etc.)     77 Years in
Home Length of time that the borrower has been at current address. Borrower
Qualification Numeric – Decimal 14.5 99.99 Refinances of Primary Residences Only
(Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0       78 FICO Model Used Indicates
whether the FICO score was calculated using the Classic, Classic 08, or Next
Generation model. Borrower Qualification Numeric – Integer 1 99 If a FICO score
was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

    79 Most Recent FICO Date Specifies the date on which the most recent FICO
score was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score
was obtained “19010101” if unknown   Issuers unable to Provide may Rep and
Warrant that the FICO score used for underwriting was not more than 4 months old
at the date of issuance.   80 Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and <= 850      
81 Primary Wage Earner Original FICO:  Experian Experian FICO score for primary
borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999 If a
FICO score was obtained >= 350 and <= 850       82 Primary Wage Earner Original
FICO:  TransUnion TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       83 Secondary Wage Earner Original FICO:  Equifax Equifax
FICO score for Co-borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850       84
Secondary Wage Earner Original FICO:  Experian Experian FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850       85 Secondary Wage
Earner Original FICO: TransUnion TransUnion FICO score for Co-borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If “Total Number
of Borrowers” > 1 >= 350 and <= 850       86 Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification Numeric – Integer 720 9999 If a FICO score was obtained
>= 350 and <= 850       87 Most Recent Co-Borrower FICO Most Recent Co-Borrower
FICO score used by the lender to approve the loan. Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
      88 Most Recent FICO Method Number of credit repositories used to update
the FICO Score. Borrower Qualification Numeric – Integer 2 9 If a FICO score was
obtained >0       89 VantageScore: Primary Borrower Credit Score for the Primary
Borrower used to approve the loan and obtained using the Vantage credit
evaluation model. Borrower Qualification Numeric – Integer 720 9999 If a Vantage
Credit Score was obtained >= 501 and <= 990       90 VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model. Borrower Qualification Numeric – Integer 720
9999 If a VantageScore was obtained AND “Total Number of Borrowers” > 1 >= 501
and <= 990       91 Most Recent VantageScore Method Number of credit
repositories used to update the Vantage Score. Borrower Qualification Numeric –
Integer 2 9 If a Vantage Credit Score was obtained >0       92 VantageScore Date
Date Vantage Credit Score was obtained. Borrower Qualification Date 20090914
YYYYMMDD If a Vantage Credit Score was obtained “19010101” if unknown       93
Credit Report: Longest Trade Line The length of time in months that the oldest
active trade line, installment or revolving, has been outstanding. For a loan
with more than one borrower, populate field based on status for the primary
borrower. Borrower Qualification Numeric – Integer 999 999 Always > =0   Subject
to Regulatory Confirmation   94 Credit Report: Maximum Trade Line The dollar
amount for the trade line, installment or revolving, with the largest unpaid
balance. For revolving lines of credit, e.g. credit card, the dollar amount
reported should reflect the maximum amount of credit available under the credit
line whether used or not. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Decimal 339420.19 9(10).99 Always >=0   Subject to Regulatory Confirmation   95
Credit Report: Number of Trade Lines A count of non-derogatory, currently open
and active, consumer trade lines (installment or revolving) for the borrower.
For a loan with more than one borrower, populate field based on status for the
primary borrower. Borrower Qualification Numeric – Integer 57 999 Always >=0  
Subject to Regulatory Confirmation   96 Credit Line Usage Ratio Sum of credit
balances divided by sum of total open credit available. Borrower Qualification
Numeric – Decimal 0.27 9.999999 Always >= 0 and <= 1   Subject to Regulatory
Confirmation   97 Most Recent 12-month Pay History String indicating the payment
status per month listed from oldest to most recent. Borrower Qualification Text
77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

    98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0   Blank = Borrower is not known to
have been in bankruptcy   99 Months Foreclosure Number of months since
foreclosure sale date. (Issuers unable to provide this information may rep and
warrant that at least x years—as specified in the loan program— have passed
since most recent foreclosure.) Borrower Qualification Numeric – Integer 12 999
If Borrower has ever been in Foreclosure >= 0   Blank = Borrower is not known to
have been in foreclosure   100 Primary Borrower Wage Income Monthly base wage
income for primary borrower. Borrower Qualification Numeric – Decimal 9000
9(9).99 Always >= 0       101 Co-Borrower Wage Income Monthly base wage income
for all other borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99
If “Total Number of Borrowers” > 1 >= 0       102 Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.) Borrower
Qualification Numeric – Decimal 9000 9(9).99 Always >= 0       103 Co-Borrower
Other Income Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total Number of
Borrowers” > 1 >= 0       104 All Borrower Wage Income Monthly income of all
borrowers derived from base salary only. Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0       105 All Borrower Total Income Monthly
income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income. Borrower Qualification
Numeric – Decimal 9000 9(9).99 Always >= 0       106 4506-T Indicator A yes/no
indicator of whether a Transcript of Tax Return (received pursuant to the filing
of IRS Form 4506-T) was obtained and considered. Borrower Qualification Numeric
– Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

    107 Borrower Income Verification Level A code indicating the extent to which
the borrower’s income has been verified: Borrower Qualification Numeric –
Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

 

    Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)]
AND PAY STUBS (YTD (at least one month)–if salaried)   Level 5 Income
Verification = 24 months income verification (W-2s, pay stubs, bank statements
and/or tax returns**)   *For self-employed borrowers: Level 4 Income
Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)   108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:

 

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

 

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)

 

 

 

  109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:

 

Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

    111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

 

Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:

 

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    113 Liquid / Cash Reserves The actual dollar amount of remaining verified
liquid assets after settlement. (This should not include cash out amount of
subject loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always
>= 0       114 Monthly Debt All Borrowers The aggregate monthly payment due on
other debt (excluding only installment loans with fewer than 10 payments
remaining and other real estate loans used to compute net rental income-- which
is added/subtracted in the income fields). Borrower Qualification Numeric –
Decimal 3472.43 9(9).99 Always >= 0       115 Originator DTI Total Debt to
income ratio used by the originator to qualify the loan. Borrower Qualification
Numeric – Decimal 0.35 9.999999 Always >= 0 and >= 1       116 Fully Indexed
Rate The fully indexed interest rate as of securitization cut-off. Borrower
Qualification Numeric – Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1      
117 Qualification Method Type of mortgage payment used to qualify the borrower
for the loan. Borrower Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

    118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1       119 City The name
of the city. Subject Property Text New York X(45) Always Unk=Unknown       120
State The name of the state as a 2-digit Abbreviation. Subject Property Text NY
XX Always See Coding See Appendix H     121 Postal Code The postal code (zip
code in the US) where the subject property is located. Subject Property Text
10022 X(5) Always Unk=Unknown       122 Property Type Specifies the type of
property being used to secure the loan. Subject Property Numeric – Integer 11 99
Always See Coding See Appendix D     123 Occupancy Specifies the property
occupancy status (e.g., owner-occupied, investment property, second home, etc.).
Subject Property Numeric – Integer 4 9 Always See Coding See Appendix E     124
Sales Price The negotiated price of a given property between the buyer and
seller. Subject Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans
Only > 0       125 Original Appraised Property Value The appraised value of the
property used to approve the loan. Subject Property Numeric – Decimal 550000.23
9(10).99 Always > 0       126 Original Property Valuation Type Specifies the
method by which the property value (at the time of underwriting) was reported.
Subject Property Numeric – Integer 8 99 Always See Coding See Appendix F     127
Original Property Valuation Date Specifies the date on which the original
property value (at the time of underwriting) was reported. (Issuers unable to
provide may Rep and Warrant that the appraisal used for underwriting was not
more than x days old at time of loan closing.) Subject Property Date 20090914
YYYYMMDD Always “19010101” if unknown       128 Original Automated Valuation
Model (AVM) Model Name The name of the AVM Vendor if an AVM was used to
determine the original property valuation. Subject Property Numeric – Integer 1
99 Always See Appendix I See Appendix I     129 Original AVM Confidence Score
The confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.74 9.999999 If AVM Model Name (Field 127) > 0 >= 0 to <= 1       130
Most Recent Property Value[1] If a valuation was obtained subsequent to the
valuation used to calculate LTV, the most recent property value. Subject
Property Numeric – Decimal 500000 9(10).99 If updated value was obtained
subsequent to loan approval > 0       131 Most Recent Property Valuation Type If
an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F     132 Most Recent Property
Valuation Date Specifies the date on which the updated property value was
reported. Subject Property Date 20090914 YYYYMMDD If updated value was obtained
subsequent to loan approval “19010101” if unknown       133 Most Recent AVM
Model Name The name of the AVM Vendor if an AVM was used to determine the
updated property valuation. Subject Property Numeric – Integer 19 99 If updated
value was obtained subsequent to loan approval See Coding See Appendix I     134
Most Recent AVM Confidence Score If AVM used to determine the updated property
valuation, the confidence range presented on the AVM report. Subject Property
Numeric – Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1
      135 Original CLTV The ratio obtained by dividing the amount of all known
outstanding mortgage liens on a property at origination by the lesser of the
appraised value or the sales price.  The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <=
1.5       136 Original LTV The ratio obtained by dividing the original mortgage
loan amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always
>= 0 and <= 1.25       137 Original Pledged Assets The total value of assets
pledged as collateral for the loan at the time of origination. Pledged assets
may include cash or marketable securities. Loan-to-Value (LTV) Numeric – Decimal
75000 9(10).99 Always >=0       138 Mortgage Insurance Company Name The name of
the entity providing mortgage insurance for a loan. Mortgage Insurance Numeric –
Integer 3 99 Always See Coding See Appendix G     139 Mortgage Insurance Percent
Mortgage Insurance coverage percentage. Mortgage Insurance Numeric – Decimal
0.25 9.999999 “Mortgage Insurance Company Name” > 0 >= 0 to <= 1       140 MI:
Lender or Borrower Paid? An indicator of whether mortgage insurance is paid by
the borrower or the lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage
Insurance Company Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

    141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage
Insurance Numeric – Integer 8 99 Always See Coding See Appendix G     142 Pool
Insurance Stop Loss % The aggregate amount that a pool insurer will pay,
calculated as a percentage of the pool balance. Mortgage Insurance Numeric –
Decimal 0.25 9.999999 Pool MI Company > 0 >= 0 to <= 1       143 MI Certificate
Number The unique number assigned to each individual loan insured under an MI
policy. Mortgage Insurance Text 123456789G X(20) MI Company UNK = Unknown      
> 0   144 Updated DTI Updated front-end DTI ratio (total monthly housing expense
divided by total monthly income) used to qualify the loan modification. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 0.35 9.999999 Modified Loans Only >= 0 and >= 1      
(Front-end)   145 Updated DTI Updated back-end DTI ratio (total monthly debt
expense divided by total monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 0.35 9.999999 Modified Loans Only >= 0 and >= 1    
  (Back-end)   146 Modification Effective Payment Date Date of first payment due
post modification. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Date 20090914 YYYYMMDD Modified Loans Only “19010101” if
unknown       147 Total Capitalized Amount Amount added to the principal balance
of a loan due to the modification. Loan Modifications (Pertains only to loans
modified for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified
Loans Only >= 0       148 Total Deferred Amount Any non-interest-bearing
deferred amount (e.g., principal, interest and fees). Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0       149 Pre-Modification Interest
(Note) Rate Scheduled Interest Rate Of The Loan Immediately Preceding The
Modification Effective Payment Date. Loan Modifications (Pertains only to loans
modified for loss mitigation purposes) Numeric – Decimal 0.075 9.999999 Modified
Loans Only >= 0 to <= 1       150 Pre-Modification P&I Payment Scheduled Total
Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 2310.57 9(10).99
Modified Loans Only > 0       151 Pre-Modification Initial Interest Rate Change
Downward Cap Maximum amount the rate can adjust downward on the first interest
rate adjustment date (prior to modification) – Only provide if the rate floor is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1       152 Pre-Modification Subsequent Interest Rate Cap Maximum
increment the rate can adjust upward AFTER the initial rate adjustment (prior to
modification) – Only provide if the Cap is modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.015 9.999999 Modified Loans Only >= 0 to <= 1       153 Pre-Modification Next
Interest Rate Change Date Next Interest Reset Date Under The Original Terms Of
The Loan (one month prior to new payment due date). Loan Modifications (Pertains
only to loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD
Modified Loans Only “19010101” if unknown       154 Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Integer 36 999 Modified Loans Only >= 0 to <= 120       155
Forgiven Principal Amount The sum total of all principal balance reductions (as
a result of loan modification) over the life of the loan. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0       156 Forgiven Interest Amount The
sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 12000 9(10).99
Modified Loans Only >= 0       157 Number of Modifications The number of times
the loan has been modified. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Integer 1 9 Modified Loans Only >= 0    
  158 Cash To/From Brrw at Closing Indicates the amount of cash the borrower(s)
paid into or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]   Numeric –
Decimal 100000.01 9(10).99           159 Brrw - Yrs at in Industry Number of
years the primary borrower has been working in their current industry   Numeric
– Decimal 9.9 9.999999           160 CoBrrw - Yrs at in Industry Number of years
the co-borrower has been working in their current industry   Numeric – Decimal 8
9.999999           161 Junior Mortgage Drawn Amount Applicable if the subject
loan is a first mortgage.   At the time of origination for the subject loan, the
sum of the outstanding balance(s) for any junior mortgages (HELOCs and
closed-end).   Numeric – Decimal 100000.01 9(10).99           162 Maturity Date
Maturity date of mortgage   Date 20420501 YYYYMMDD           163 Primary
Borrower Wage Income (Salary) The primary borrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           164 Primary Borrower Wage Income
(Bonus) The primary borrower's bonus wage income   Numeric – Decimal 10000.44
9(10).99           165 Primary Borrower Wage Income (Commission) The primary
borrower's commission wage income   Numeric – Decimal 10000.44 9(10).99        
  166 Co-Borrower Wage Income (Salary) The coborrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           167 Co-Borrower Wage Income
(Bonus) The coborrower's bonus wage income   Numeric – Decimal 10000.44 9(10).99
          168 Co-Borrower Wage Income (Commission) The coborrower's commission
wage income   Numeric – Decimal 10000.44 9(10).99           169 Originator Doc
Code Documentation Code value as presented by the seller.   Text Full XXXX      
    170 RWT Income Verification Internal Redwood Derived field.  Due Diligence /
Trade Desk derived value indicating the level of primary borrower asset
verification   Text 2 Years XXXX           171 RWT Asset Verification Internal
Redwood Derived field.  Due Diligence / Trade Desk derived value indicating the
level of primary borrower Income verification   Text 2 Months XXXX          
MH-1 Real Estate Interest Indicates whether the property on which the
manufactured home is situated is owned outright or subject to the terms of a
short- or long-term lease. (A long-term lease is defined as a lease whose term
is greater than or equal to the loan term.) Manufactured Housing Numeric –
Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

    MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

    MH-3 Year of Manufacture The year in which the home was manufactured (Model
Year -- YYYY Format). Required only in cases where a full appraisal is not
provided. Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing
Loans Only 1901 = Unavailable       MH-4 HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code. Manufactured
Housing Numeric – Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0       MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-7
Net Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field
MH-5) minus intangible costs, including: transportation, association, on-site
setup, service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0       MH-8 LTI (Net) The ratio of the loan amount divided by the
Net Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks       MH-10 Model Name The model name of the subject property.
(To be applied only in cases where no appraised value/other type of property
valuation is available.) Manufactured Housing Text “DX5-916-X” Char (100)
Manufactured Housing Loans Only (where no appraised value is provided) MH Model
name in double quotation marks       MH-11 Down Payment Source An indicator of
the source of the down payment used by the borrower to acquire the property and
qualify for the mortgage. Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

    MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan
was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located. Manufactured
Housing Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan
was made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

    MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes

0 = Real Estate

1 = Chattel

99 = Unavailable

   

 

 



 

  

I-1

 

  

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.          The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.          The definition of “Business Day” in Section 1 is revised to read in
its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.          The definition of “Closing Date” in Section 1 is revised to read in
its entirety as follows:

 

“Closing Date: June 27, 2012, except with respect to Section 3 and the Servicer
Acknowledgement(s).”

 

4.          The definition of “Cut-off Date” in Section 1 is revised to read in
its entirety as follows:

 

“Cut-off Date: June 1, 2012, except with respect to the Servicer
Acknowledgement(s).”

 

5.          The definition of “First Remittance Date” in Section 1 is revised to
read in its entirety as follows:

 

A-1

 

 

“ First Remittance Date: July 25, 2012.”

 

6.          A new definition of “MERS Event” is hereby added to Section 1, to be
inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

7.          A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

8.          Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

9.          Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

A-2

 

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past July 25, 2042 or, if such 25th day is not a Business
Day, the next succeeding Business Day), or accept substitute or additional
collateral or release any collateral for such Mortgage Loan, unless (1) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent, (2) the modification is in accordance
with the customary procedures of the Servicer, which may change from time to
time, or industry-accepted programs, and (3) the Owner has approved such
action.”

 

10.         Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

11.         Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2012-3 Mortgage Pass-Through Certificates.”

 

12.         Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)       any amount required to be deposited in the Custodial Account pursuant
to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

13.         Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

A-3

 

 

14.          Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to
read in their entirety as follows:

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

15.         Amendments to Subsection 11.13

 

(a)          Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

A-4

 

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b)          Subsection 11.13 is further revised to add the following paragraphs
at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

16.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing.

 

17.         Subsection 11.17 is revised to read in its entirety as follows:

 

A-5

 

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

18.         The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

A-6

 

 

19.         The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

20.         The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

21.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

22.         Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

A-7

 

 

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet



NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)          

 

(b)          The numbers on the 332 form correspond with the numbers listed
below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

*For escrow advances - complete payment history (to calculate advances from last
positive escrow balance forward)

 

*Other expenses -  copies of corporate advance history showing all payments

 

*REO repairs > $1500 require explanation

 

*REO repairs >$3000 require evidence of at least 2 bids.

 

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

 

*Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

 

(c)Credits:

 

14-21.   Complete as applicable. Required documentation:

 

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

 

 

 

Letter of Proceeds Breakdown.

 

*Copy of EOB for any MI or gov't guarantee

 

*All other credits need to be clearly defined on the 332 form

 

22.         The total of lines 14 through 21.

 

Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis (     ).

 

 

 



 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332 

 

Prepared by:      Date:     Phone:     Email Address:     

 



Servicer Loan No.   Servicer Name   Servicer Address                    



 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

  



Liquidation Type: REO Sale 3rd Party Sale Short Sale Charge Off



 

Was this loan granted a Bankruptcy deficiency or
cramdown                  Yes                  No                  

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:       (1)   Actual Unpaid Principal
Balance of Mortgage Loan   $ ______________ (1) (2)   Interest accrued at Net
Rate   ________________ (2) (3)   Accrued Servicing Fees   ________________ (3)
(4)   Attorney's Fees   ________________ (4) (5)   Taxes (see page 2)  
________________ (5) (6)   Property Maintenance   ________________ (6) (7)  
MI/Hazard Insurance Premiums (see page 2)   ________________ (7) (8)   Utility
Expenses   ________________ (8) (9)   Appraisal/BPO   ________________ (9) (10)
  Property Inspections   ________________ (10) (11)   FC Costs/Other Legal
Expenses   ________________ (11) (12)   Other (itemize)   ________________ (12)
    Cash for Keys__________________________   ________________ (12)    
HOA/Condo Fees_______________________   ________________ (12)    
_____________________________________   ________________ (12)                
Total Expenses   $ _______________ (13) Credits:       (14)   Escrow Balance   $
_______________ (14) (15)   HIP Refund   ________________ (15) (16)   Rental
Receipts   ________________ (16) (17)   Hazard Loss Proceeds   ________________
(17) (18)   Primary Mortgage Insurance / Gov’t Insurance       HUD Part A  
________________ (18a) HUD Part B   ________________ (18b) (19)   Pool Insurance
Proceeds   ________________ (19) (20)   Proceeds from Sale of Acquired Property
  ________________ (20) (21)   Other (itemize)   ________________ (21)    
_________________________________________   ________________ (21)              
  Total Credits   $________________ (22) Total Realized Loss (or Amount of Gain)
  $________________ (23)

 

 

 

 

Escrow Disbursement Detail

 

Type

(Tax /Ins.)

  Date Paid  

Period of

Coverage

  Total Paid  

Base

Amount

  Penalties   Interest                                                          
                                             

 

 

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting 

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer 

Column/Header Name   Description   Decimal  

Format

Comment

              SERVICER_LOAN_NBR   A unique number assigned to a loan by the
Servicer.
This may be different than the LOAN_NBR                       LOAN_NBR   A
unique identifier assigned to each loan by the
originator.                       CLIENT_NBR   Servicer Client Number          
            SERV_INVESTOR_NBR   Contains a unique number as assigned by an
external servicer to identify a group of loans in
their system.                       BORROWER_FIRST_NAME   First Name of the
Borrower.                       BORROWER_LAST_NAME   Last name of the borrower.
                      PROP_ADDRESS   Street Name and Number of Property        
              PROP_STATE   The state where the property located.                
      PROP_ZIP   Zip code where the property is located.                      
BORR_NEXT_PAY_DUE_DATE   The date that the borrower's next payment is due
to the servicer at the end of processing cycle, as
reported by Servicer.       MM/DD/YYYY               LOAN_TYPE   Loan Type (i.e.
FHA, VA, Conv)                       BANKRUPTCY_FILED_DATE   The date a
particular bankruptcy claim was filed.       MM/DD/YYYY              
BANKRUPTCY_CHAPTER_CODE   The chapter under which the bankruptcy was filed.    
                  BANKRUPTCY_CASE_NBR   The case number assigned by the court to
the bankruptcy filing.                       POST_PETITION_DUE_DATE   The
payment due date once the bankruptcy has
been approved by the courts       MM/DD/YYYY              
BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.       MM/DD/YYYY               LOSS_MIT_APPR_DATE   The Date
The Loss Mitigation Was Approved By The Servicer       MM/DD/YYYY              
LOSS_MIT_TYPE   The Type Of Loss Mitigation Approved For A Loan Such As;        

 

 

 

 



Column/Header Name   Description   Decimal  

Format

Comment

              LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation /Plan Is
Scheduled To
End/Close       MM/DD/YYYY               LOSS_MIT_ACT_COMP_DATE   The Date The
Loss Mitigation Is Actually Completed       MM/DD/YYYY              
FRCLSR_APPROVED_DATE   The date DA Admin sends a letter to the servicer
with instructions to begin foreclosure
proceedings.       MM/DD/YYYY               ATTORNEY_REFERRAL_DATE   Date File
Was Referred To Attorney to Pursue
Foreclosure       MM/DD/YYYY               FIRST_LEGAL_DATE   Notice of 1st
legal filed by an Attorney in a
Foreclosure Action       MM/DD/YYYY               FRCLSR_SALE_EXPECTED_DATE  
The date by which a foreclosure sale is expected to occur.       MM/DD/YYYY    
          FRCLSR_SALE_DATE   The actual date of the foreclosure sale.      
MM/DD/YYYY               FRCLSR_SALE_AMT   The amount a property sold for at the
foreclosure sale.   2   No commas(,)
or dollar
signs ($)               EVICTION_START_DATE   The date the servicer initiates
eviction of the borrower.       MM/DD/YYYY               EVICTION_COMPLETED_DATE
  The date the court revokes legal possession of
the property from the borrower.       MM/DD/YYYY               LIST_PRICE   The
price at which an REO property is marketed.   2   No commas(,)
or dollar
signs ($)               LIST_DATE   The date an REO property is listed at a
particular
price.       MM/DD/YYYY               OFFER_AMT   The dollar value of an offer
for an REO property.   2   No commas(,)
or dollar
signs ($)               OFFER_DATE_TIME   The date an offer is received by DA
Admin or by the
Servicer.       MM/DD/YYYY               REO_CLOSING_DATE   The date the REO
sale of the property is scheduled
to close.       MM/DD/YYYY               REO_ACTUAL_CLOSING_DATE   Actual Date
Of REO Sale       MM/DD/YYYY               OCCUPANT_CODE   Classification of how
the property is occupied.                       PROP_CONDITION_CODE   A code
that indicates the condition of the
property.                       PROP_INSPECTION_DATE   The date a property
inspection is performed.       MM/DD/YYYY               APPRAISAL_DATE   The
date the appraisal was done.       MM/DD/YYYY

 

 

 

 



Column/Header Name   Description   Decimal  

Format

Comment

              CURR_PROP_VAL    The current "as is" value of the property based
on
brokers price opinion or appraisal.   2                   REPAIRED_PROP_VAL  
The amount the property would be worth if repairs
are completed pursuant to a broker's price opinion
or appraisal.   2                   If applicable:                          
DELINQ_STATUS_CODE   FNMA Code Describing Status of Loan                      
DELINQ_REASON_CODE   The circumstances which caused a borrower to
stop paying on a loan. Code indicates the reason
why the loan is in default for this cycle.                      
MI_CLAIM_FILED_DATE   Date Mortgage Insurance Claim Was Filed With
Mortgage Insurance Company.       MM/DD/YYYY               MI_CLAIM_AMT   Amount
of Mortgage Insurance Claim Filed       No commas(,)
or dollar
signs ($)               MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company
Disbursed Claim
Payment       MM/DD/YYYY               MI_CLAIM_AMT_PAID   Amount Mortgage
Insurance Company Paid On Claim   2   No commas(,)
or dollar
signs ($)               POOL_CLAIM_FILED_DATE   Date Claim Was Filed With Pool
Insurance Company       MM/DD/YYYY               POOL_CLAIM_AMT   Amount of
Claim Filed With Pool Insurance Company   2   No commas(,)
or dollar
signs ($)               POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The
Check Was Issued By
The Pool Insurer       MM/DD/YYYY               POOL_CLAIM_AMT_PAID   Amount
Paid On Claim By Pool Insurance Company   2   No commas(,)
or dollar
signs ($)               FHA_PART_A_CLAIM_FILED_DATE    Date FHA Part A Claim Was
Filed With HUD       MM/DD/YYYY               FHA_PART_A_CLAIM_AMT    Amount of
FHA Part A Claim Filed   2   No commas(,)
or dollar
signs ($)               FHA_PART_A_CLAIM_PAID_DATE    Date HUD Disbursed Part A
Claim Payment       MM/DD/YYYY               FHA_PART_A_CLAIM_PAID_AMT    Amount
HUD Paid on Part A Claim   2   No commas(,)
or dollar
signs ($)               FHA_PART_B_CLAIM_FILED_DATE     Date FHA Part B Claim
Was Filed With HUD       MM/DD/YYYY               FHA_PART_B_CLAIM_AMT  
  Amount of FHA Part B Claim Filed   2   No commas(,)
or dollar
signs ($)

 

 

 

  

Column/Header Name   Description   Decimal  

Format

Comment

              FHA_PART_B_CLAIM_PAID_DATE      Date HUD Disbursed Part B Claim
Payment       MM/DD/YYYY               FHA_PART_B_CLAIM_PAID_AMT    Amount HUD
Paid on Part B Claim   2   No commas(,)
or dollar
signs ($)               VA_CLAIM_FILED_DATE    Date VA Claim Was Filed With the
Veterans Admin       MM/DD/YYYY               VA_CLAIM_PAID_DATE    Date
Veterans Admin. Disbursed VA Claim Payment       MM/DD/YYYY              
VA_CLAIM_PAID_AMT    Amount Veterans Admin. Paid on VA Claim   2   No commas(,)
or dollar
signs ($)               MOTION_FOR_RELIEF_DATE   The date the Motion for Relief
was filed   10   MM/DD/YYYY               FRCLSR_BID_AMT   The foreclosure sale
bid amount   11   No commas(,) or dollar signs ($)              
FRCLSR_SALE_TYPE   The foreclosure sales results: REO, Third Party, Conveyance
to HUD/VA                       REO_PROCEEDS   The net proceeds from the sale of
the REO property.       No commas(,) or dollar signs ($)               BPO_DATE
  The date the BPO was done.                       CURRENT_FICO   The current
FICO score                       HAZARD_CLAIM_FILED_DATE   The date the Hazard
Claim was filed with the Hazard Insurance Company.   10   MM/DD/YYYY            
  HAZARD_CLAIM_AMT   The amount of the Hazard Insurance Claim filed.   11   No
commas(,) or dollar signs ($)               HAZARD_CLAIM_PAID_DATE   The date
the Hazard Insurance Company disbursed the claim payment.   10   MM/DD/YYYY    
          HAZARD_CLAIM_PAID_AMT   The amount the Hazard Insurance Company paid
on the claim.   11   No commas(,) or dollar signs ($)               ACTION_CODE
  Indicates loan status       Number               NOD_DATE           MM/DD/YYYY
              NOI_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_PLAN_START_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_ PLAN_END_DATE                           ACTUAL_REO_START_DATE  
        MM/DD/YYYY               REO_SALES_PRICE           Number            
REALIZED_LOSS/GAIN   As defined in the Servicing Agreement       Number

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting 

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·ASUM- Approved Assumption

·BAP-         Borrower Assistance Program

·CO- Charge Off

·DIL- Deed-in-Lieu

·FFA- Formal Forbearance Agreement

·MOD- Loan Modification

·PRE- Pre-Sale

·SS- Short Sale

·MISC- Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued 

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency

Code

  Delinquency Description 001   FNMA-Death of principal mortgagor 002  
FNMA-Illness of principal mortgagor 003   FNMA-Illness of mortgagor’s family
member 004   FNMA-Death of mortgagor’s family member 005   FNMA-Marital
difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive Obligation
008   FNMA-Abandonment of property 009   FNMA-Distant employee transfer 011  
FNMA-Property problem 012   FNMA-Inability to sell property 013   FNMA-Inability
to rent property 014   FNMA-Military Service 015   FNMA-Other 016  
FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued 

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 

 

 

